UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from , 20 , to , 20. Commission File Number 333-109118 Turbine Truck Engines, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 59-3691650 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 46600 Deep Woods Road, Paisley Florida 32767 (Address of Principal Executive Offices) (386) 943-8358 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(g) of the Act: $.001 par value common stock Over the Counter Bulletin Board Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405) during the preceding 12 months. Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act):Yes o No x The Aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, June 30, 2013 was $8,044,593. There were 277,098,547 shares of the Registrant’s $0.001 par value common stock outstanding as of April 11, 2014. Documents incorporated by reference: None TURBINE TRUCK ENGINES, INC. FORM 10-K INDEX Part I 3 Item 1. Description of Business 3 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 8 Item 2. Description of Property 8 Item 3. Legal Proceedings 8 Item 4. Mine Safety Disclosure 8 Part II 9 Item 5. Market for Common Equity and Related Stockholder Matters 9 Item 6. Selected Financial Data 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item 8. Financial Statements and Supplementary Data 17 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 Item 9A(T). Controls and Procedures 18 Item 9B. Other information 18 Part III 19 Item 10. Directors, Executive Officers and Corporate Governance 19 Item 11. Executive Compensation 20 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22 Item 13. Certain Relationships and Related Transactions, and Director Independence 23 Item 14. Principal Accountant Fees and Services 23 Item 15. Exhibits and Financial Statement Schedules 24 Signatures 25 Certifications 2 TURBINE TRUCK ENGINES, INC. This Annual Report on Form 10-K and the documents incorporated herein by reference contain forward-looking statements that have been made pursuant to the provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are based on current expectations, estimates and projections about Turbine Truck Engines Inc.’s industry, management beliefs, and assumptions made by management. Words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” variations of such words and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties and assumptions that are difficult to predict; therefore, actual results and outcomes may differ materially from what is expressed or forecasted in any such forward-looking statements. PART I ITEM 1. DESCRIPTION OF BUSINESS Turbine Truck Engines, Inc. was incorporated in Delaware on November 27, 2000. On February 20, 2008, the Company was re-domiciled to the State of Nevada. The Company is currently pursuing several different lines of business, including (a) the continued development of the Detonation Cycle Gas Turbine Engine” (“DCGT”); (b) the commercialization of a new hydrogen generation process for use in multiple industries; and (c) the development of a gas to liquid process based upon patents held by Robert Scraggs. The development of the DCGT Engine has been at the core of the Company’s business for many years. On December 15, 2000, we acquired the option rights for an exclusive License from Alpha Engines Corporation (“Alpha”) for manufacturing and marketing heavy duty highway truck engines utilizing Alpha’s DCGT technology embodied in U.S. Patent No. 6,000,214 and other proprietary technology and rights owned by Alpha including Marketing Survey Data in the highway trucking industry. We exercised our option and acquired the licensing rights on July 22, 2002. Alpha has completed the design and prototype of a 540 hp engine for use in highway trucks. The Company has a number of agreements regarding the development and manufacture of the DCGT Engine over the last few years that have terminated of their own accord, but which the Company classifies as “on hold”, pending the successful completion the testing of the 6th generation prototype that is a condition precedent to the development of the engine which would serve as a platform for these companies to work off of. Upon the successful completion of the testing of the 6th generation prototype, the Company intends revisit these strategic alliances and potential joint ventures The Company, through AbM Engineering, completed the 6th generation prototype in June 2011 and is continuing the testing thereof, subject to the receipt of adequate funding. OTHER AGREEMENTS The Company entered into various strategic alliances with foreign companies during 2009 and 2010. Any changes during theyear ended December 31, 2013, have been disclosed in the Company’s 8-K filing dated April 3, 2013, with the SEC. These changes do not warrant further disclosure to these financial statements. The agreements with GUOHAO, TIANJIN and BEIJING ROYAL are based on the Company building, testing and demonstrating a prototype that will meet the efficiencies required to commercialize the engine for their respective products. Once the Company has demonstrated that it can produce an engine with the power output and efficiencies required, the parties that they would be willing to discuss reinstituting the original agreements for the respective companies to fulfill their agreements and fund the Company to bring the engine to full commercialization for that product will begin. 3 PRODUCT STATUS THE DCGT ENGINE To date, our DCGT Engine is not yet marketable, but we have completed initial testing of the 6th generation prototype. The Company continues to demonstrate the engine to investors and potential joint venture partners. Over the course of the last few years, the Company has entered into numerous strategic alliances and potential joint ventures for the development of the engine; however, those agreements have been placed on hold pending the successful completion of the testing on the 6th generation prototype. The prototype was completed in June 2011, and preliminary testing has been completed. Additional testing and modification of the 6th generation prototype was completed in the last quarter of 2012 by AbM Engineering, who continues to perform modifications and comprehensive testing, which will continue, on a schedule which is dependent upon adequate funding being received by the Company. Costs incurred for the prototype, if any, was included research and development costs in the Statements of Operations. February 2014 the announcement by President Obama, for the Environmental Protection Agency ("EPA") and National Highway Traffic Safety Administration ("NHTSA") to create new fuel-efficiency CAFE standards and greenhouse gas reductions by March 2016 for both heavy and medium-duty trucks, This announcement has caused Turbine Truck Engines to receive numerous inquiries and renewed interest about its Detonation Cycle Gas Turbine ("DCGT"). Once the Company has demonstrated that it can produce an engine with the power output and efficiencies required of the marketplace, the Company will revisit the prior agreements, as they have indicated that they remain interested. The Company continues to pursue funding to bring the engine to full commercialization. OUR PRODUCTS AND BUSINESS LINES Detonation Cycle Gas Turbine Engine Our product is slated to be a new energy-efficient, Detonation Cycle Gas Turbine Engine (“DCGT”) for heavy-duty highway trucks as well as other potential applications. To date, we have no marketable product and will rely on the research firm of AbM Engineering and potential Strategic Alliance partners to continue the development and testing of our 6th generation prototype that will conform to our licensed application. Since our inception, we have continued to raise capital to bring this patented technology closer to where it can be utilized in a common market. Detonation refers to an instant burning of a fuel-air mixture producing an explosion. Cycle refers to the explosion happening in one chamber and then in another chamber, repeating over and over again. Gas is the fuel which is in a gaseous state. Turbine is a rotating wheel or disk connected to a shaft spinning in one direction. This combined process along with the Electromagnetic Isothermal Combustion “(EIC”) process creates the high efficiency, low emission engine that we intend to bring to market. Alpha’s completed the design and prototype of a 540 hp engine for use in highway trucks. Through the course of the development of the engine, the company has expanded its focus to the utilization of the technology to power generation applications which are easier to commercialize, due to the inherent issues arising in the integration into existing systems. The Company is currently testing the 6th generation prototype, however, this takes a considerable amount of money. Under our Agreement with Alpha, they will continue to consult and advise with AbM Engineering on future development of this 540 horsepower DCGT highway truck engine prototype at AbM’s facilities in Daytona Beach, Florida. The continued pursuit of the technology for use in highway trucks will not continue to be pursued until we have made significantly more progress on the 6th generation prototype. It was our initial intention solely to target 18 wheel class 8 vehicles commonly used for transporting goods throughout the United States for distribution of our engine, however, the Company has determined to focus on the power generation applications of the engine at this time. PATENTS AND LICENSE Patent #6000214 is a novel patent with a 20-year life from the filing date of December 16, 1997. The patent was based on research and development beginning in 1984, which included the design, construction, and testing of four (4) working prototypes. The patent attorneys were Schoemaker & Mattare Ltd. The inventor has and will file additional patents to protect any new developments in the engine technology. We will have access to any new patent filings on the highway truck engines as provided for in our licensing agreement. 4 This patent in its simplicity makes it very unique. A detonation cycle gas turbine engine includes a turbine rotor contained in a housing. The exhaust ports of respective valve-less combustion chambers are located on opposite sides of the rotor directing combustion gases toward the turbine. The chambers are connected by a valve-less manifold fed with fuel and oxidizer. When combustible gases are detonated by an igniter in one of the combustion chambers, the back pressure from the detonation shuts off the fuel and oxidizer flow to that chamber and redirects the fuel and oxidizer to the opposite chamber, where detonation occurs. The process repeats cyclically. Power is taken off the rotor shaft mechanically or electrically. The invention utilizes a water wheel as the turbine wheel which has blades that are positively displaced through a blade race by the rapid expansion of gases exiting from combustion chambers via nozzles, rather than pistons or gas turbines. Our engine has a blower, rather than a compressor, to supply less air per horsepower hour than required by existing gas turbines or piston engines, thereby producing less exhaust gases per horsepower hour. The blower supplies low pressure air via a single manifold to two combustion chambers simultaneously thereby requiring less work to complete a detonation cycle, resulting in higher thermo mechanical efficiencies than gas turbines or piston engines. The engine manifolds, combustion chambers, and ignition system has the capability of cyclically detonating fuel-air mixtures without using valves. The engine uses a fuel pump and vaporizers to gasify wet fuels prior to mixing with combustion air in the manifolds to produce complete combustion of all fuel-air mixtures in the detonation process. The engine uses a plasma arc ignition, a visibly constant illuminating plasma flame between two electrodes to detonate fuel-air mixtures and does not require critical ignition timing. Low pressure air and fuel mixtures are detonated instantaneously–in less than one millisecond–producing high velocity shock waves that kinetically compress inert gases resulting in higher working pressures than the pressures produced in constant pressure heating utilized in gas turbine engines, and Otto and Diesel cycle piston engines. The detonation cycle engine uses less working fluid and produces less exhaust gas per horsepower hour than Brayton cycle turbines and Otto or Diesel cycle piston engines. Alpha has developed six working prototypes over the course of the last 20 years, culminating in the development of the 6th generation prototype engine , which consists of two 7-inch, 8-pound turbine wheels mounted on a single shaft, driven by 4 horizontally opposed combustion chambers producing an estimated 70 horsepower at 20,000 rpm. The DCGT includes an Electromagnetic Isothermal Combustion (“EIC”) process that powers the engine. The EIC process produces complete combustion of fuel-oxidizer mixtures in cyclic detonations that negate unwanted nitrogen oxide and carbon monoxide emissions. The high pressure gases produced by the detonations drive a unique turbine producing shaft horsepower. The EIC process enables the DCGT to operate with blower air at low static pressure, negating the necessity of compressing and preheating fuel-oxidizer mixtures prior to combustion. By eliminating the compression of fuel-oxidizer mixtures, the DCGT achieves higher thermal efficiencies in a simplified mechanical structure. The DCGT has the following proprietary and competitive advantages over current diesel, gasoline and gas turbine engines that when completed, the EIC process is projected to have the following characteristics: ● Air cooled - less than 2 pounds per horsepower ● Fewer moving parts - less maintenance ● Flex-fuel and mixed fuels capability ● Operates on all hydrocarbon fuels, hydrogen and synthetic fuels ● Cold start capability with any fuels ● Burns 30% less fuel “Greenhouse exhaust gases” ● Less nitrogen oxides and carbon monoxide exhaust emissions ● Less hydrocarbon exhaust emissions ● No lube oil, filters or pumps 5 We will not require governmental approval until such time as the engine is placed in use. Our engine will meet the new more stringent emission requirements set forth by the Environmental Protection Agency (“EPA”). Through testing, we hope to be able to comply with existing and future environmental laws. We intend to supply our fuel efficient, lower emission engine to a marketplace that must comply with more stringent governmental regulations. In each of the last two years, the Company has spent $0 (2013) and $0 (2012) on research and development. TTE and Alpha entered into that certain License Agreement dated December 31, 2001, pursuant to which TTE had accrued debt to Alpha in the amount of $1,508,250 as of the date of the Agreement. The Company entered into a Debt Settlement Agreement dated April 27, 2012 with Alpha. Pursuant to the terms of the Agreement, Alpha accepted 250,000 shares of the company common stock in full settlement of the Debt and further agreed to reduce the annual license royalty payable under the License Agreement from $250,000 per year to $25,000 per year, retroactive to January 1, 2012, with the first payment was due January 1, 2013. As of December 31, 2013, the Company had accrued $50,000 of royalty fees related to this agreement. Other than being the licensor and a principal shareholder, we have no affiliation with Alpha. HYDROGEN GENERATORS The HUE hydrogen generator provides a unique marketable hydrogen generator, unlike anything currently in the commercial market. Hydrogen (H2) is an ideal fuel for combustion — it burns easily and efficiently at very high temperatures and emits pure water vapor (H2O) as its only by-product. But the gas is a difficult fuel to work with. Existing methods for transporting and storing hydrogen (namely high-pressure compression and liquefaction) are complex, inefficient, and expensive. It’s also the smallest molecule in existence and tends naturally to leak; only exacerbating these problems. In contrast, Methanol (CH4O, also known as methyl alcohol or wood alcohol) is abundant, widely accessible, easy to handle, and inexpensive. Utilizing a gas reformation process employing a proprietary chemical catalyst and a unique low temperature pyrolytic reaction, HUE’s extraordinary generator converts common methanol into clean-burning hydrogen gas for immediate on-site use. The process removes all harmful emissions except for food grade carbon dioxide, which can be captured and sold to the food and beverage industry. The hydrogen generator can be used in a wide range of residential and commercial applications. It is also ideal for use in industrial equipment such as boilers, steam generators, and dryers. On-demand hydrogen generation eliminates the need for operators to have expensive high pressure storage tanks and infrastructure while still providing the many environmental benefits of using hydrogen fuel. Operators additionally have seen savings of 30% to 60% of their energy costs as compared to using electricity or heavy oils do to the same job. The Company entered into a Cooperation Agreement (the “Agreement”) with Hydrogen Union Energy Co., Ltd. (“HUE”) for the purpose of the joint development of the hydrogen generator. Under the terms of the Agreement, HUE was to provide hydrogen generators at cost to the Company for demonstration purposes. Once the Company purchased the first H2 generator and paid 90% of the purchase price, the Company would be given first refusal to act as agent for any future business relating to hydrogen generators with HUE’s technology in North America. The Company was to pay the cost of production of a 200 cubic meter H2 generator at 10,000,000 TWD ($328,000 USD as of December 31, 2011) for up to two machines. 6 On July 3, 2012, the Company entered into a Joint Venture Agreement with ENERGY TECHNOLOGY SERVICES CO. LTD., an international company incorporated in Taiwan (“ETS”) for the purpose of the engaging both parties in the manufacture, leasing and /or sale of ETS’s hydrogen generator burning systems (the “Equipment”) in Asia, which Agreement was subsequently amended December 6, 2013. Under the Joint Venture, the Company was to purchase and own all the Equipment, and ETS was to provide for the manufacturing and on-time delivery and installation of the Equipment, to order. Additionally, TTE had agreed to pay ETS 2.5 million CAD over a one (1) year period upon certification of the H2 Generator in China, and receipt of five (5) confirmed orders for additional machines. Thereupon, TTE would receive a full transfer of the H2 technology. A total of CAN $300,000 was advanced under the Loan Agreement with 2367416 Ontario, Inc, and was delivered to ETS, as the initial payment on the first machine to be delivered under a purchase order agreement for a Hydrogen Production Burner System (HPBS). Despite positive initial reports from ETS during the manufacturing of the Equipment, they did not deliver the machine as promised under the Agreement. The Company has declared ETS to be in default of their obligations and is currently negotiating with ETS for the refund of the CAD$300,000 advance which is expected to be refunded by December 31, 2014. The Company received approximately CAD$50,000 from ETS subsequent to December 31, 2013 and this amount was used to pay down the loan from 2367416 Ontario, Inc. The Company is now in negotiations directly with HUE to provide us with the equipment necessary to fulfill our business plan. HUE has agreed verbally to sell us the rights to the technology for 1.5 million US for the H2 generator upon the completion and certification of the generator. We are currently working to formalize this agreement and expect to do so in the second quarter of 2014. The Company is continuing its pursuit of additional joint ventures and distributorship relationships to facilitate the expansion of this business line. GAS TO LIQUID Is an Electromagnetic Methanol Reactor System which produces Methanol in fewer steps. At lower costs, and by a more environmentally acceptable technique than the present state-of-the-art process, and is not captive to major industrial areas of pipeline gas supply. By the Scragg Process, the methane gas contained in natural gas is conveyed into an electromagnetic combustion and condensing chamber and combined with oxygen which has been passed through an electromagnetic field and preatomized. The atomized oxygen combines stoichiometric ally with the methane gas in an exothermic reaction to produce Methanol gas. The Methanol gas is then condensed in the reactor to form liquid Methanol. The Scragg Process works on the basis that hydrocarbons are highly combustible substances which burn when vigorously oxidized to form carbon dioxide and water: however. If the oxidation is performed gently a number of Intermediate compounds may be formed. The mild oxidation of hydrocarbons is achieved by either inserting an oxygen atom into the molecule or by removing two hydrogen atoms from the molecule. The Company (“TTE”) entered into a Binding Letter of Intent (the “Agreement”) dated January 23, 2013 with BluGen, Inc., a California corporation (“BluGen”) for the purpose of setting the basis for the joint development of a natural gas to Methanol technology (“GTM Technology”). Under the terms of the Agreement, BluGen will work with TTE, and the inventor, Robert Scragg to recreate and expand upon the original designs created by Mr. Scragg and to re-develop a lab version and control system, among other things. These items are to be completed under a timetable that has been agreed upon by the parties. The parties have agreed to establish, at later date, a Joint Venture, wherein TTE will have 51% interest and BluGen will have a 49% interest, and into which the commercial application of the technology will be developed. PATENTS AND LICENSE To date there are no patents or patents pending for the Hydrogen Generator. However, in the future HUE and the Company propose to share in patent applications and approvals on any part of the Hydrogen Generator that is able to be patented. The Scraggs process for converting Methane to Methanol was patented on Feb. 15, 1983 under US Patent # 4,374,288. The patent has expired, however the process will be protected under Trade Secrets law. 7 COMPETITION The Company has identified seven (7) major engine manufacturers, including Ford, Caterpillar, Cummins, Detroit Diesel, Mack Trucks, Navistar International and Volvo Truck that each manufacture heavy duty truck engines, both gasoline and diesel, which are likely to be the major competitors to our company as to the DCGT Engine, once our product is ready for market. To the Company’s knowledge, at this time, none of the Company’s major competitors are working on the development of a turbine engine that would be in direct competition to the Company’s engine, and although we would be competing with them for customers, the Company believes that the technological differences between its product and those that are currently on the market, will provide the Company with a market niche that it can expand upon, even in the face of such established competitors. The Company has identified a handful of competitors, including Air-Gas, that manufacture hydrogen generators. There are however, three main types of hydrogen generators, those that (a) convert methane to hydrogen through a catalyst; (b) convert water through electrolysis; and (c) convert methanol through catalysis. There are commercialized units for each method, however, to our knowledge; there are no commercialized units, like the HUE generator that produce hydrogen on demand, without the safety issues involved with storage and transportation. In that regard, the Company considers itself uniquely positioned to provide the market with a hydrogen generator that is uniquely different than its competitors. Methanex Corp. is the world’s largest producer of Methanol and will be our main competitor. The Scraggs process will enable production of methanol on a much smaller scale, there are many companies working on this process however to date none have proved viable. The current state-of-the-art method of producing Methanol involves a low pressure process of preparing synthesis gas by steam reforming or partial oxidation of a gaseous hydrocar.bon feedstock or by direct combination of carbon dioxide with purified hydrogen rich gases. Typically, naptha or a natural gas feedstock is disulfurized, preheated and mixed with a superheated steam, and then reacted over a conventional catalyst in a multi-tubular reformer. After cooling, the synthesis gas is compressed to the required pressure and passed into a hot-wall converter over a low pressure Methanol synthesis catalyst at a temperature ranging from 250 to 270 degrees centigrade. The crude Methanol that is formed is condensed and separated from the uncondensed gases which are recycled with makeup synthesis gas and fed back into the converter. Historically, plants using the aforementioned process are, by necessity located in heavy industrial centers which permit the production of large quantities of hydrogen, carbon monoxide and/or carbon dioxide gases and are captive to pipeline gas supply. Depending upon the location of the plant, high transportation expenses can offset any cost savings resulting from increased production volumes of Methanol. EMPLOYEES We presently have one full-time employee. Staffing levels will be determined as we progress and grow. We also plan to add several employees to our staff. The level of employees is primarily contingent on the funds available for operations. Our board of directors will determine the compensation of all new employees based upon job description. ITEM 1A. RISK FACTORS Not applicable. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. DESCRIPTION OF PROPERTY The Company leases a 55 acre parcel located outside Paisley, Florida with two office buildings and one storage/demonstration facility from J.K. Schmale. The lease agreement is currently being extended on a month to month basis. Base rent is $25,000 per year and the lease agreement contains an option to purchase the property and all buildings located on the property. ITEM 3. LEGAL PROCEEDINGS As of the date of this Report, neither we nor any of our officers or directors is involved in any litigation either as plaintiffs or defendants. As of this date, there is not any threatened or pending litigation against us or any of our officers or directors. ITEM 4. MINE SAFETY DISLCOSURE None 8 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Since the August 2004 closing of the Company’s initial public offering, the Company’s Common Stock has traded in the over-the-counter market on the National Association of Securities Dealers, Inc. OTC Bulletin Board System (“OTCBB”) under the symbol “TTEG.” The following table sets forth the range of high and low closing bid quotations of the Common Stock as reported by the OTCBB for each fiscal quarter for the past two fiscal years. High and low bid quotations reflect inter-dealer prices without adjustment for retail mark-ups, markdowns or commissions and may not necessarily represent actual transactions. Bid Prices High Low FISCAL 2013 First Quarter (January 1, 2013 through March 31, 2013) $ $ Second Quarter (April 1, 2013 through June 30, 2013) $ $ Third Quarter (July 1, 2013 through September 30, 2013) $ $ Fourth Quarter (October 1, 2013 through December 31, 2013) $ $ FISCAL 2012 First Quarter (January 1, 2012 through March 31, 2012) $ $ Second Quarter (April 1, 2012 through June 30, 2012) $ $ Third Quarter (July 1, 2012 through September 30, 2012) $ $ Fourth Quarter (October 1, 2012 through December 31, 2012) $ $ On April 8, 2014, the closing bid price of the Company’s Common Stock as reported by the OTCBB was $0.05 and there were approximately 461 shareholders of record. DIVIDENDS We have not paid any cash dividends on our common or preferred stock and do not anticipate paying any such cash dividends in the foreseeable future. Earnings, if any, will be retained to finance future growth. We may issue shares of our common stock and preferred stock in private or public offerings to obtain financing, capital or to acquire other businesses that can improve our performance and growth. Issuance and or sales of substantial amounts of common stock could adversely affect prevailing market prices in our common stock. Common Stock During the year ended December 31, 2013, there was no modification of any instruments issued herein for the fourth quarter, defining the rights of holders of the Company’s common stock and no limitation or qualification of the rights evidenced by the Company’s common stock as a result of the issuance of any other class of securities or the modification thereof. 9 During November 2013, the Company issued 5,000,000 shares of common stock to a qualified investor for loan costs valued at $0.005 per share for a total of $25,000. During November 2013, the Company issued 1,993,334 shares of common stock to a qualified investor for cash valued at $0.005 per share for a total of $9,967. During November 2013, the Company issued 100,000 shares of common stock to a qualified investor for services valued at $0.015 per share for a total of $1,500. During November 2013, the Company issued 1,500,000 shares of common stock to a qualified investor for the conversion of debt valued at $0.0049 per share for a total of $7,350. During December 2013, the Company issued 1,700,000 shares of common stock to a qualified investor for the conversion of debt valued at $0.0056 per share for a total of $9,520. During December 2013, the Company issued 700,000 shares of common stock to a qualified investor for cash valued at $0.005 per share for a total of $3,500. During December 2013, the Company issued 4,000,000 shares of common stock to a qualified investor for loan costs valued at $0.005 per share for a total of $20,000. The sale and issuance of securities above was deemed to be exempt from registration under the Securities Act of 1933, as amended, by virtue of Rule 506 of Regulation D promulgated there under. ITEM 6. SELECTED FINANCIAL DATA Not required. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS THIS FILING CONTAINS FORWARD-LOOKING STATEMENTS. THE WORDS “ANTICIPATED,” “BELIEVE,” “EXPECT,” “PLAN,” “INTEND,” “SEEK,” “ESTIMATE,” “PROJECT,” “WILL,” “COULD,” “MAY,” AND SIMILAR EXPRESSIONS ARE INTENDED TO IDENTIFY FORWARD-LOOKING STATEMENTS. THESE STATEMENTS INCLUDE, AMONG OTHERS, INFORMATION REGARDING FUTURE OPERATIONS, FUTURE CAPITAL EXPENDITURES, AND FUTURE NET CASH FLOW. SUCH STATEMENTS REFLECT THE COMPANY’S CURRENT VIEWS WITH RESPECT TO FUTURE EVENTS AND FINANCIAL PERFORMANCE AND INVOLVE RISKS AND UNCERTAINTIES, INCLUDING, WITHOUT LIMITATION, GENERAL ECONOMIC AND BUSINESS CONDITIONS, CHANGES IN FOREIGN, POLITICAL, SOCIAL, AND ECONOMIC CONDITIONS, REGULATORY INITIATIVES AND COMPLIANCE WITH GOVERNMENTAL REGULATIONS, THE ABILITY TO ACHIEVE FURTHER MARKET PENETRATION AND ADDITIONAL CUSTOMERS, AND VARIOUS OTHER MATTERS, MANY OF WHICH ARE BEYOND THE COMPANY’S CONTROL. SHOULD ONE OR MORE OF THESE RISKS OR UNCERTAINTIES OCCUR, OR SHOULD UNDERLYING ASSUMPTIONS PROVE TO BE INCORRECT, ACTUAL RESULTS MAY VARY MATERIALLY AND ADVERSELY FROM THOSE ANTICIPATED, BELIEVED, ESTIMATED, OR OTHERWISE INDICATED. CONSEQUENTLY, ALL OF THE FORWARD-LOOKING STATEMENTS MADE IN THIS FILING ARE QUALIFIED BY THESE CAUTIONARY STATEMENTS AND THERE CAN BE NO ASSURANCE OF THE ACTUAL RESULTS OR DEVELOPMENTS. The following discussion and analysis of our financial condition and plan of operations should be read in conjunction with our financial statements and related notes appearing elsewhere herein. This discussion and analysis contains forward-looking statements including information about possible or assumed results of our financial conditions, operations, plans, objectives and performance that involve risk, uncertainties and assumptions. The actual results may differ materially from those anticipated in such forward-looking statements. For example, when we indicate that we expect to increase our product sales and potentially establish additional license relationships, these are forward-looking statements. The words expect, anticipate, estimate or similar expressions are also used to indicate forward-looking statements. 10 For the year ended December 31, 2013 compared to the year ended December 31, 2012: Research and Development Costs – During the years ended December 31, 2013 and 2012, research and development costs totaled $0 and $0, respectively. Operating Costs – During the years ended December 31, 2013 and 2012, operating costs totaled $447,981 and $818,532, respectively. The decrease of $370,551 was mainly attributable to a $324,000 decrease in consulting expense. Interest (Income) Expense - Net - During the years ended December 31, 2013 and 2012 net interest expense totaled $303,048 and $165,826, respectively. The increase of $137,222 was primarily due to the amortization of the debt discounts related to the Company issuing additional debt in 2013. The change in the fair value of derivative liability was $136,406 for the year ended December 31, 2013 as compared to ($21,608) for the year ended December 31, 2012. The overall change of $158,014 was due to the decrease in the Company’s stock price. The net loss for the years ended December 31, 2013 and 2012 was ($887,672) and ($1,160,250), respectively. The decrease of $272,578 was mainly attributable to the decrease in operating costs. Liquidity and capital resources As shown in the accompanying financial statements, for the years ended December 31, 2013 and 2012 and since November 27, 2000 (date of inception) through December 31, 2013, the Company has had net losses of $887,672, $1,160,250 and $18,419,080, respectively. As of December 31, 2013, the Company has not emerged from the development stage. In view of these matters, the Company’s ability to continue as a going concern is dependent upon the Company’s ability to begin operations and to achieve a level of profitability. However, there can be no assurance that the Company will be able to raise capital or begin operations to achieve a level of profitability to continue as a going concern. Since inception, the Company has financed its activities principally from the sale of public equity securities. The Company intends on financing its future development activities and its working capital needs largely from the sale of public equity securities with some additional funding from other traditional financing sources, including term notes and proceeds from sub-licensing agreements until such time that funds provided by operations are sufficient to fund working capital requirements. As previously mentioned, since inception, we have financed our operations largely from the sale of common stock. From inception through December 31, 2013 we raised cash of approximately $4,195,375 net of issuance costs, through private placements of common stock financings and $1,213,385 through the issuance of convertible notes payable and notes payable. Additionally, we have raised net proceeds from stockholder advances of $110,498. Since our inception through December 31, 2013 we have incurred $3,882,494 of research and development costs. These expenses were principally related to the acquisition of a license agreement in July 2002 in the amount of $2,735,649, which was expensed to research and development costs for the DCGT technology and general and administrative expenses. We have incurred significant net losses and negative cash flows from operations since our inception. As of December 31, 2013, we had an accumulated deficit of $18,419,080 and working capital deficit of $212,739. We anticipate that cash used in product development and operations, especially in the marketing, production and sale of our products, will increase significantly in the future. 11 On July 3, 2012, the Company entered into a Joint Venture Agreement with ENERGY TECHNOLOGY SERVICES CO. LTD., an international company incorporated in Taiwan (“ETS”) for the purpose of the engaging both parties in the manufacture, leasing and /or sale of ETS’s hydrogen generator burning systems (the “Equipment”) in Asia, which Agreement was subsequently amended December 6, 2013. Under the Joint Venture, the Company was to purchase and own all the Equipment, and ETS was to provide for the manufacturing and on-time delivery and installation of the Equipment, to order. Additionally, TTE had agreed to pay ETS 2.5 million CAD over a one (1) year period upon certification of the H2 Generator in China, and receipt of five (5) confirmed orders for additional machines. Thereupon, TTE would receive a full transfer of the H2 technology. A total of CAN $300,000 was advanced under the Loan Agreement with 2367416 Ontario, Inc, and was delivered to ETS, as the initial payment on the first machine to be delivered under a purchase order agreement for a Hydrogen Production Burner System (HPBS). Despite positive initial reports from ETS during the manufacturing of the Equipment, they did not deliver the machine as promised under the Agreement. The Company has declared ETS to be in default of their obligations and is currently negotiating with ETS for the refund of the CAD$300,000 advance which is expected to be refunded by December 31, 2014. The Company received approximately CAD$50,000 from ETS subsequent to December 31, 2013 and this amount was used to pay down the loan from 2367416 Ontario, Inc. The Company is now in negotiations directly with HUE to provide us with the equipment necessary to fulfill our business plan. HUE has agreed verbally to sell us the rights to the technology for 1.5 million US for the H2 generator upon the completion and certification of the generator. We are currently working to formalize this agreement and expect to do so in the second quarter of 2014. On April 24, 2012 (the “Closing date”), the Company issued a convertible promissory note for $278,000. The lender funded $75,000 to the Company, and the lender at their discretion may fund additional amounts to the Company. The note matures one year from the closing date. If the Company pays the note within 90 days of the closing date, the interest rate is 0%. If the note is not paid within 90 days of the closing date, a one-time interest charge of 5% will be applied to the unpaid principal amount. The conversion option price associated with the note is the lesser of $0.10 or 70% of the lowest trade price in the 25 trading days previous to any conversion. The note is convertible at any time. As a result of the variable feature associated with the conversion option, pursuant to ASC Topic 815, the Company bifurcated the conversion option, and utilized the black Scholes model to determine the fair value of the conversion option. At the issuance date, the Company recorded a debt discount and derivative liability of $75,000 and $100,415, respectively. The debt discount will be amortized over the life of the note, and the Company recognized $44,008 of interest expense related to amortization through 2013. The derivative liability has been adjusted to fair value each reporting period with unrealized gain (loss) reflected in other income and expense. In April 2012, the Company issued a convertible promissory note for $42,500. The note pays interest at 8% per annum, and principal and accrued interest was due on the maturity date of January 18, 2013. The conversion option price associated with the note has a 41 percent discount to the market price of the stock. The market price is based on the average of the three lowest trading prices during a ten day period prior to conversion. The note is convertible at any time. As a result of the variable feature associated with the conversion option, pursuant to ASC Topic 815, the Company bifurcated the conversion option, and utilized the black Scholes model to determine the fair value of the conversion option. At the issuance date, the Company recorded a debt discount and derivative liability of $42,500 and $62,225, respectively. The debt discount will be amortized over the life of the note, and the Company recognized approximately $6,800 of interest expense related to amortization during 2013. As of December 31, 2013, the Company has converted $42,500 of debt into 5,538,855 shares of common stock. As of December 31, 2013 the discount related to the note was fully amortized. The derivative liability has been adjusted to fair value each reporting period with unrealized gain (loss) reflected in other income and expense. In July 2012, the Company issued a convertible promissory note for $42,500. The note pays interest at 8% per annum, and principal and accrued interest was due on the maturity date of January 18, 2013. The conversion option price associated with the note has a 41 percent discount to the market price of the stock. The market price is based on the average of the three lowest trading prices during a ten day period prior to conversion. The note is convertible at any time. As a result of the variable feature associated with the conversion option, pursuant to ASC Topic 815, the Company bifurcated the conversion option, and utilized the black Scholes model to determine the fair value of the conversion option. At the issuance date, the Company recorded a debt discount and derivative liability of $42,500 and $48,384, respectively. As of December 31, 2013, the Company has converted $42,500 of debt into 12,880,124 shares of common stock and $1,300 of accrued interest into 565,217 shares of common stock. As of December 31, 2013 the discount related to the note was fully amortized and the Company recognized $15,650 of interest expense related to amortization in 2013. The derivative liability has been adjusted to fair value each reporting period with unrealized gain (loss) reflected in other income and expense. 12 In October 2012, the Company issued a convertible promissory note for $27,500. The note pays interest at 8% per annum, and principal and accrued interest was due on the maturity date of July 18, 2013. The conversion option price associated with the note has a 41 percent discount to the market price of the stock. The market price is based on the average of the three lowest trading prices during a ten day period prior to conversion. The note is convertible at any time. As a result of the variable feature associated with the conversion option, pursuant to ASC Topic 815, the Company bifurcated the conversion option, and utilized the black Scholes model to determine the fair value of the conversion option. At the issuance date, the Company recorded a debt discount and derivative liability of $27,500 and $28,950, respectively. As of December 31, 2013, the Company has converted $27,500 of debt into 10,200,000 shares of common stock. As of December 31, 2013 the discount related to the note was fully amortized and the Company recognized $19,955 of interest expense related to amortization in 2013. The derivative liability has been adjusted to fair value each reporting period with unrealized gain (loss) reflected in other income and expense. In February 2013, the Company issued a convertible promissory note for $32,500. The note pays interest at 8% per annum, and principal and accrued interest was due in November 2013. The conversion option price associated with the note has a 41 percent discount to the market price of the stock. The market price is based on the average of the three lowest trading prices during a ten day period prior to conversion. The note is convertible at any time. As a result of the variable feature associated with the conversion option, pursuant to ASC Topic 815, the Company bifurcated the conversion option, and utilized the black Scholes model to determine the fair value of the conversion option. At the issuance date, the Company recorded a debt discount and derivative liability of approximately $32,500 and $53,900, respectively. The debt discount was amortized over the life of the note, and the Company recognized $32,500 of interest expense related to amortization during 2013 and approximately $15,000 of interest expenses as a pre-payment penalty. This note was fully repaid as of December 31, 2013. The derivative liability has been adjusted to fair value each reporting period, with unrealized gain (loss) reflected in other income and expense. On July 30, 2013, the Company signed an Agreement with 2367416 Ontario, Inc., a Canadian company (“236”), whereby 236 agrees to provide financing to the Company in the initial sum of CAN $450,000 and a maximum of CAN $10,000,000 in accordance with the terms of the Agreement. The financing to be provided is to be funded in tranches, and will have terms between three (3) and five (5) years, with each tranche being separately negotiated. As a part of the loan costs, 236 shall be issued restricted common stock equal to the issued and outstanding common shares of the Company at the time of the initial advance, with such shares being subject to a Lock Up/Leak Out Agreement to be negotiated between the parties. These shares are considered an additional cost in obtaining the financing and the value of these shares at the commitment date is recorded as a contra equity and amortized over five years. The initial advance of CAN $450,000 is covered by a Loan Agreement dated June 19, 2013, and was signed on July 30, 2013 (the “Loan Agreement”), which provides that (a) the interest rate shall be 20% per annum; and (b) CAN $90,000 shall be withheld by lender in interest rate reserve account for the payment of the first years interest. The total of CAN $300,000 under the Loan Agreement was received during the three months ended September 30, 2013 and delivered to Energy Technology Services Co., Ltd., (ETS) as the initial payment on the first machine to be delivered under a purchase order agreement. As of December 31, 2013, the Company has recorded $374,636 as a note payable and $285,799 as construction in progress. During the year ended December 31, 2013, the Company, as part of the above agreement, is required to issue 124,000,000 shares of restricted common stock to 236. These shares are valued at $0.008 which was the share price at commitment date. As of December 31, 2013, the Company has issued 82,666,666 shares to 236 with the remaining 41,333,334 to be issued when the remaining CAN $150,000 is funded and recorded $992,000 in deferred non-cash debt issuance costs which are amortized over five years. The balance of these deferred non-cash debt issuance costs at December 31, 2013 was $908,219. The Company recorded a common stock payable of $330,667 related to the shares not yet issued at December 31, 2013. 13 On August 1, 2013, the Company entered into a note agreement with 2367416 Ontario, Inc., a Canadian company (“236”), whereby 236 agrees to provide financing to the Company in the amount of CAN $25,000 for working capital needs. The agreement provides for interest rate at 20% per annum, with interest payable monthly and principle is due five years from the date of advance. As part of the above agreement, the Company is required to issue 5,000,000 shares of restricted common stock to 236. These shares are valued at $0.02 which was the share price at commitment date. As of December 31, 2013, the Company recorded a note payable in the amount of $23,225 and $100,000 in deferred non-cash debt issuance costs which are amortized over five years. The balance of these deferred non-cash debt issuance costs at December 31, 2013 was $91,671. On August 22, 2013, the Company entered into a note agreement with 2367416 Ontario, Inc., a Canadian company (“236”), whereby 236 agrees to provide financing to the Company in the amount of CAN $50,000 to pay off a convertible note the Company owed. The agreement provides for interest rate at 20% per annum, with interest payable monthly and principle is due five years from the date of advance. As part of the above agreement, the Company is required to issue 13,157,895 shares of restricted common stock to 236. These shares are valued at $0.01 which was the share price at commitment date. As of December 31, 2013, the Company recorded a note payable in the amount of $48,385 and $131,579 in deferred non-cash debt issuance costs which are amortized over five years. The balance of these deferred non-cash debt issuance costs at December 31, 2013 was $122,134. On October 20, 2013, the Company entered into a note agreement with 2367416 Ontario, Inc., a Canadian company (“236”), whereby 236 agrees to provide financing to the Company in the amount of CAN $25,000 for working capital needs. The agreement provides for interest rate at 20% per annum, with interest payable monthly and principle is due five years from the date of advance. As part of the above agreement, the Company is required to issue 5,000,000 shares of restricted common stock to 236. These shares are valued at $0.008 which was the share price at commitment date. As of December 31, 2013, the Company recorded a note payable in the amount of $23,555 and $40,000 in deferred non-cash debt issuance costs which are amortized over five years. The balance of these deferred non-cash debt issuance costs at December 31, 2013 was $38,422. On December 3, 2013, the Company entered into a note agreement with 2367416 Ontario, Inc., a Canadian company (“236”), whereby 236 agrees to provide financing to the Company in the amount of CAN $20,000 for working capital needs. The agreement provides for interest rate at 20% per annum, with interest payable monthly and principle is due five years from the date of advance. As part of the above agreement, the Company is required to issue 4,000,000 shares of restricted common stock to 236. These shares are valued at $0.015 which was the share price at commitment date. As of December 31, 2013, the Company recorded a note payable in the amount of $19,953 and $60,000 in deferred non-cash debt issuance costs which are amortized over five years. The balance of these deferred non-cash debt issuance costs at December 31, 2013 was $59,079. We will be dependent upon our existing cash, together with anticipated net proceeds from a public offering and future debt issuances and private placements of common stock and potential license fees, to finance our planned operations through the next 12 months. We will continue to proceed in the design and testing phase of the DCGT engine during the next 12 months and will require additional funding to continue operations. Based on our anticipated growth, we plan to add several employees to our staff. Additional capital may not be available when required or on favorable terms. If adequate funds are not available, we may be required to significantly reduce or refocus our operations or to obtain funds through arrangements that may require us to relinquish rights to certain or potential markets, either of which could have a material adverse effect on our business, financial condition and results of operations. To the extent that additional capital is raised through the sale of equity or convertible debt securities, the issuance of such securities would result in ownership dilution to our existing stockholders. 14 The Company may receive proceeds in the future from the exercise of warrants and options outstanding as of December 31, 2013 in accordance with the following schedule: Approximate Number of Shares Approximate Proceeds* 2006 Non-Plan Options and Warrants $ * Based on weighted average exercise price. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Critical Accounting Policies and Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. We believe that the following critical policies affect our more significant judgments and estimates used in preparation of our financial statements. We account for stock option grants in accordance with ASC Topic 708 – Compensation – Stock Compensation. Stock-based compensation cost recognized during the years ended December 31, 2013 and 2012 includes compensation cost for all share-based payments granted prior to, but not yet vested as of January 1, 2006 and compensation cost for all share-based payments granted subsequent to January 1, 2006, based on their relative grant date fair values estimated in accordance with US GAAP. The Company recognizes compensation expenses on a straight-line basis over the requisite service period. Determination of the fair values of stock option grants at the grant date requires judgment, including estimating the expected term of the relevant grants and the expected volatility of the Company’s stock. Additionally, management must estimate the amount of stock option grants that are expected to be forfeited. The expected term of options granted represents the period of time that the options are expected outstanding and is based on historical experience of similar grants, giving consideration to the contractual terms of the grants, vesting schedules and expectations of future employee behavior. The expected volatility is based upon our historical market price at consistent points in a period equal to the expected life of the options. Expected forfeitures are based on historical experience and expectations of future employee behavior. 15 Furniture and equipment are recorded at cost and depreciated on a declining balance and straight-line basis over their estimated useful lives, principally two to seven years. Accelerated methods are used for tax depreciation. Maintenance and repairs are charged to operations when incurred. Betterments and renewals are capitalized. When furniture and equipment are sold or otherwise disposed of, the asset account and related accumulated depreciation account are relieved, and any gain or loss is included in operations. The Company has incurred deferred offering costs in connection with raising additional capital through the sale of its common stock. These costs are capitalized and charged against additional paid-in capital when common stock is issued. If there is no issuance of common stock, the costs incurred are charged to operations. The Company entered into various loan agreements with a Canadian company. In accordance with the loan agreements, the Company issued shares of common stock to the Canadian company as additional costs in obtaining the financing. These shares have been accounted for as contra-equity deferred non-cash debt issuance costs and they are being amortized as interest expense over the life of the notes which are five years. Foreign currency translation gains and losses, when material, have been recorded as other comprehensive income in the statement of changes in stockholders’ deficit. Research and development costs are charged to operations when incurred and are included in operating expenses. New Accounting Pronouncements For a description of recent accounting standards, including the expected dates of adoption and estimated effects, if any, on our financial statements, see “Note 3: Significant Accounting Polices: Recent Accounting Standards” in Part II, Item 8 of this Form 10-K. ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk Not applicable. 16 ITEM 8. FINANCIAL STATEMENTS Turbine Truck Engines, Inc. (A Development Stage Enterprise) Financial Statements For the Years Ended December 31, 2013 and 2012, and the Period November 27, 2000 (Date of Inception) through December 31, 2013 Contents Report of Independent Registered Public Accounting Firms F-1 Financial Statements: Balance Sheets F-2 Statements of Operations F-3 Statements of Changes in Stockholders’ Deficit F-4 Statements of Cash Flows F-18 Notes to Financial Statements F-20 17 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Turbine Truck Engines, Inc. (A Development Stage Enterprise) Paisley, Florida We have audited the accompanying balance sheets of Turbine Truck Engines, Inc. (a development stage enterprise) (“the Company”) as of December 31, 2013 and 2012 and the related statements of operations, changes in stockholders’ deficit, and cash flows for the years then ended and the period from November 27, 2000 (Date of Inception) through December 31, 2013. These financial statements are the responsibility of the management of Turbine Truck Engines, Inc. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we expressed no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Turbine Truck Engines, Inc. as of December 31, 2013 and 2012 and the results of its operations and its cash flows for the years then ended and the period from November 27, 2000 (Date of Inception) through December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2, the Company incurred a net loss of $887,672 and $1,160,250 during the years ended December 31, 2013 and 2012, respectively, and has an accumulated deficit of $18,419,080 since inception and has a working capital deficit of $212,739 as of December 31, 2013. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Warren Averett, LLC Tampa, Florida April 15, 2014 F-1 Turbine Truck Engines, Inc. (A Development Stage Enterprise) Balance Sheets December 31, December 31, ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses Construction in process Total Current Assets Furniture and equipment, net of accumulated depreciation of $57,208 (2013) and $52,381 (2012) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Accounts payable, including related party payables of$12,220 (2013) and $12,220 (2012) $ $ Accrued interest Accrued payroll taxes Convertible notes, net Note payable Total Current Liabilities LONG-TERM LIABILITIES: Derivative liability Accrued expenses - long term Accrued payroll - long term Accrued royalty fees Note payable - Note payable to related party Total Long-Term Liabilities STOCKHOLDERS’ DEFICIT Series A Convertible Preferred Stock; $0.001 par value; 1,000,000 shares authorized; 500,000 (2013) and 500,000 (2012) shares issued and outstanding Common stock; $0.001 par value; 499,000,000 shares authorized; 268,465,696 (2013) and 69,169,111 (2012) shares issued and outstanding Additional paid in capital Common stock payable Prepaid consulting services paid with common stock ) ) Receivable for common stock ) ) Deferred noncash offering costs ) - Deficit accumulated during development stage ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of the financial statements. F-2 Turbine Truck Engines, Inc. (A Development Stage Enterprise) Statements of Operations For the Years Ended December 31, Period November 27, 2000 (Date of Inception) through December 31, Research and development costs $ - $ - $ Operating costs OTHER EXPENSE (INCOME) Change in fair value of derivative liability ) Loss on investment - Interest expense TOTAL OTHER EXPENSE (INCOME) NET LOSS $ ) $ ) $ ) NET LOSS PER COMMON SHARE, BASIC $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC The accompanying notes are an integral part of the financial statements. F-3 Turbine Truck Engines, Inc. (A Development Stage Company) Statement of Changes in Stockholders’ Deficit For the Year Ended December 31, 2013 and For Each of the Years From November 27, 2000 (Date of Inception) through December 31, 2013 Preferred Stock Common Stock Additional Paid in Deficit Accumulated During Development Deferred Non-Cash Offering Common Stock Prepaid Consulting Services Paid for with Common Subscription Shares Amount Shares Amount Capital Stage Costs Payable Stock Receivable Total Issuance of common stock for option to acquire license and stock subscription receivable, December 2000 - - $ - - - $ ) $ Net loss for the period $ ) ) Balance, December 31, 2000 ) ) Issuance of common stock for cash, February 2001* 10 $ Issuance of common stock for cash, March 2001* 10 Issuance of common stock for cash, August 2001* 10 Issuance of common stock for cash, September 2001* 55 Payment for common stock issued under subscription receivable Net loss ) Balance, December 31, 2001 ) ) Issuance of common stock for cash, January 2002* 5 Issuance of common stock for cash, February 2002* 10 Issuance of common stock for cash, April 2002* 25 Issuance of common stock for cash, May 2002* 65 Issuance of common stock for cash, June 2002* 70 ) Issuance of common stock for cash, August 2002* 10 Issuance of common stock for cash, October 2002* 10 Issuance of common stock to acquire licensing agreement, July 2002* Shares returned to treasury by founding stockholder, July 2002 ) ) Net loss ) ) Balance, December 31, 2002 ) ) ) Issuance of common stock for cash, February 2003* Issuance of common stock for cash, September 2003* 30 Issuance of common stock for services, September 2003* $ ) Payment for common stock issued under subscription agreement Offering costs for private placement offering ) ) Net loss ) ) Balance, December 31, 2003 ) Issuance of notes payable with beneficial conversion feature Issuance of common stock for services, September 2004 ($2.00 per share) 20 Conversion of notes payable, August 2004 ($2.00 per share) 31 Issuance of common stock for cash, September 2004 ($2.00 per share) 25 Issuance of common stock for cash, October 2004 ($2.00 per share) 1 Issuance of common stock for cash, November 2004 ($2.00 per share) 4 Issuance of common stock for cash, December 2004 ($2.00 per share) 3 Amortization of offering costs related to Form SB-2 filing ) ) Amortization of stock for services related to Form SB-2 offering ) Contribution from shareholder Net loss ) ) Balance, December 31, 2004 ) * Commonstock issued at $.50 per share. The accompanying notes are an integral part of the financial statements. F-4 Preferred Stock Common Stock Additional Paid in Deficit Accumulated During Development Deferred Non-Cash Offering Common Stock Prepaid Consulting Services Paid for with Common Subscription Shares Amount Shares Amount Capital Stage Costs Payable Stock Receivable Total Issuance of common stock for services, January 2005 ($2.00 per share) - - 80 - Issuance of common stock in satisfaction of a note payable, February 2005 ($2.00 per share) Issuance of common stock for cash, February 2005 ($2.00 per share) 3 Issuance of common stock for cash, March 2005 ($2.00 per share) 1 Amortization of offering costs related to Form SB-2 filing ) ) Amortization of stock for services related to Form SB-2 offering ) Issuance of common stock for services, April 2005 ($2.00 per share) 5 Capital contribution from stockholder, May 2005 Issuance of common stock for cash, May 2005 ($2.00 per share) 16 Write off of stock for services related to Form SB-2 filing Issuance of common stock for cash, June 2005 ($2.00 per share) 9 Issuance of common stock for services, June 2005 ($1.70 per share) ) Capital contribution from stockholder, June 2005 Issuance of common stock for cash, August 2005 ($1.00 per share) 5 Issuance of common stock for services, July 2005 ($1.00 per share) 40 ) Amortization of prepaid services paid for with common stock Write off prepaid services paid for with common stock due to terminated agreement Issuance of common stock for cash, October ($1.00 per share) 25 Issuance of common stock for cash, November ($1.00 per share) 20 Issuance of common stock for cash, December ($1.00 per share) 5 Net loss ) ) Balance, December 31, 2005 ) The accompanying notes are an integral part of the financial statements. F-5 Preferred Stock Common Stock Additional Paid in Deficit Accumulated During Development Deferred Non-Cash Offering Common Stock Prepaid Consulting Services Paid for with Common Subscription Shares Amount Shares Amount Capital Stage Costs Payable Stock Receivable Total Issuance of common stock for cash, January ($1.00 per share) 65 Issuance of common stock for cash, February ($1.00 per share) 2 Amortization of prepaid services paid for with common stock Issuance of common stock for cash, March ($1.00 per share) 2 Issuance of common stock for cash, April ($1.00 per share) 5 Issuance of common stock for services, May ($1.00 per share) 10 Issuance of common stock for services, May ($1.15 per share) 10 Issuance of common stock for cash, June ($.80 per share) 15 Issuance of common stock and warrants for cash, June ($.50 per share) Issuance of common stock for services, June ($1.15 per share) ) Issuance of common stock for services, July ($1.10 per share) ) Issuance of common stock for services, July ($.50 per share) 30 ) Issuance of common stock for settlement of debt, August ($.85 per share) Issuance of common stock for services, August ($.81 per share) 10 Issuance of common stock and warrants for cash, September ($.50 per share) Issuance of common stock for services, September ($.50 per share) ) Issuance of common stock for services, September ($.74 per share) 10 Issuance of common stock in settlement of a payable, September ($4.16 per share) Issuance of options to employees, directors and consultants, September The accompanying notes are an integral part of the financial statements. Issuance of common stock for services, October ($0.50, per shares) - - 30 - Issuance of options to employees, directors and consultants, October Issuance of common stock for cash, October ($0.50 per share) 16 Issuance of common stock for services, October ($0.67, per shares) 15 Issuance of common stock for services, November ($0.50, per shares) (80,000 ) Issuance of common stock for cash, November ($0.50 per share) Issuance of common stock for cash, November ($0.60 per share) 3 Net loss (1,465,077 ) (1,465,077 ) Balance December 31, 2006 (5,838,977 ) (207,111 ) (90 ) (460,336 ) The accompanying notes are an integral part of the financial statements. F-6 Preferred Stock Common Stock Additional Paid in Deficit Accumulated During Development Deferred Non-Cash Offering Common Stock Prepaid Consulting Services Paid for with Common Subscription Shares Amount Shares Amount Capital Stage Costs Payable Stock Receivable Total Issuance of options to consultants, January Issuance of common stock for cash, January ($0.50 per share) 26 Issuance of common stock for exercise of options, January ($0.50 per share) (150,000 ) Issuance of common stock for services, January ($0.66, per shares) 50 (33,000 ) Issuance of common stock for services, January ($0.51, per shares) 10 Issuance of common stock for exercise of options, February ($0.50 per share) (15,000 ) Issuance of common stock for exercise of options, February ($0.60 per share) 20 (12,000 ) Issuance of common stock for cash, February ($0.23 per share) Issuance of common stock for services, February ($0.87, per shares) 50 Issuance of common stock for services, February ($0.72, per shares) 20 Issuance of common stock for cash, February ($0.23 per share) Issuance of common stock for services, March ($0.65, per shares) 25 Issuance of common stock for services, March ($0.70, per shares) 25 (17,500 ) Issuance of common stock for exchange of fixed assets, April ($0.50, per share) 2 Issuance of common stock for cash, May ($0.25, per share) 24 Issuance of common stock for cash, June ($0.25, per share) 26 Issuance of common stock for services, June ($0.43, per share) 75 Issuance of common stock for exchange of fixed assets, June ($0.50 per share) 8 Issuance of common stock for services, June ($0.44, per share) Amortization of prepaid services paid for with common stock Issuance of common stock and warrants for cash, July ($0.25, per share) 72 Issuance of common stock for services, August ($0.55, per share) Issuance of common stock for services, August ($0.50, per share) 3 Issuance of common stock for services, August ($0.38, per share) 28 Issuance of common stock and warrants for cash, August ($0.25, per share) Issuance of common stock for services, September ($0.50, per share) (650,000 ) Issuance of common stock for cash, September ($0.25, per share) Issuance of common stock for cash, September ($0.30, per share) 26 Issuance of common stock for cash, September ($0.37, per share) 53 Issuance of options & warrants to employees & consultants, September Issuance of common stock for services, October ($0.25, per share) 6 Issuance of common stock for services, October ($0.56, per share) 3 Issuance of common stock for cash, October ($0.50, per share) 55 Issuance of common stock for cash, October ($0.53, per share) 2 Issuance of common stock for cash, November ($0.28, per share) Issuance of common stock for cash, November ($0.32, per share) 1 Issuance of common stock for cash, November ($0.37, per share) 40 Issuance of common stock for cash, November ($0.68, per share) 25 Issuance of common stock for cash, December ($0.25, per share) 68 Payment on receivable for common stock Net loss (2,470,352 ) (2,470,352 ) Balance December 31, 2007 $ $ $ ) $ - - $ ) $ ) $ ) The accompanying notes are an integral part of the financial statements. F-7 Preferred Stock Common Stock Additional Paid in Deficit Accumulated During Development Deferred Non-Cash Offering Common Stock Prepaid Consulting Services Paid for with Common Subscription Shares Amount Shares Amount Capital Stage Costs Payable Stock Receivable Total Issuance of common stock and warrants for cash, January ($0.15, per shares) - Issuance of common stock for services, February ($0.38, per shares) Issuance of common stock for services, February ($0.26, per shares) 12 Issuance of common stock for services, April ($0.12, per share) ) Issuance of common stock for services, May ($0.20, per share) ) Issuance of common stock for cash, May ($0.10, per share) Issuance of common stock for cash, June ($0.10, per share) Issuance of common stock for cash, June ($0.085, per share) Issuance of common stock for cash, June ($0.08, per share) 25 Issuance of common stock for services, June ($0.16, per share) (48,000 ) Amortization of prepaid services paid for with common stock Value of the beneficial conversion feature for the issuance of convertible debt Issuance of common stock for cash, July ($0.10, per share) Issuance of common stock for services, July ($0.15, per share) 30 Issuance of common stock for cash, August ($0.10, per share) Issuance of common stock for cash, September ($0.10, per share) Issuance of common stock for cash, September ($0.08, per share) Issuance of common stock for cash, October ($0.08, per share) 4 Issuance of common stock for cash, October ($0.09, per share) 40 Issuance of common stock for cash, October ($0.10, per share) 27 Issuance of common stock for cash, November ($0.08, per share) 13 Issuance of common stock for cash, November ($0.10, per share) 32 Issuance of common stock for services, December ($0.071, per share) 13 Issuance of common stock for cash, December ($0.08, per share) Issuance of common stock for cash, December ($0.10, per share) 27 Issuance of common stock for services, December ($0.09, per share) 10 Issuance of common stock for services, December ($0.13, per share) (65,000 ) Issuance of common stock for services, December ($0.17, per share) 13 Issuance of common stock for services, December ($0.1954, per share) Issuance of common stock for conversion of notes, December ($0.08, per share) 26 Issuance of common stock for conversion of notes, December ($0.07, per share) Issuance of common stock for conversion of notes, December ($0.10, per share) Issuance of warrants for services, December Net loss (982,677 ) (982,677 ) Balance December 31, 2008 (9,292,006 ) (101,333 ) (167,090 ) (1,438,841 ) The accompanying notes are an integral part of the financial statements. F-8 Preferred Stock Common Stock Additional Paid in Deficit Accumulated During Development Deferred Non-Cash Offering Common Stock Prepaid Consulting Services Paid for with Common Subscription Shares Amount Shares Amount Capital Stage Costs Payable Stock Receivable Total Amortization of prepaid services paid for with common stock Issuance of common stock for conversion of notes, January ($0.06, per share) Issuance of common stock for cash, January ($0.50, per share) 1 98 99 Issuance of common stock for cash, January ($0.07, per share) Issuance of common stock for cash, January ($0.08, per share) 12 Issuance of common stock for cash, January ($0.10, per share) Issuance of common stock for conversion of notes, February ($0.06, per share) Issuance of common stock for conversion of notes, February ($0.09, per share) Issuance of common stock for cash, February ($0.07, per share) Issuance of common stock for cash, February ($0.10, per share) Issuance of common stock for services, March ($0.11, per share) (33,000 ) Issuance of common stock for conversion of notes, March ($0.07, per share) Issuance of common stock for conversion of notes, March ($0.08, per share) Issuance of common stock for cash, March ($0.07, per share) Issuance of common stock for cash, March ($0.10, per share) 10 Value of the beneficial conversion feature for the issuance of convertible debt Issuance of warrants for services, January Issuance of common stock for services, April ($0.09, per share) 20 Issuance of common stock for services, April ($0.10, per share) (50,000 ) Issuance of common stock for cash, April ($0.07, per share) Issuance of common stock for cash, April ($0.10, per share) 30 Issuance of common stock for conversion of notes, April ($0.07, per share) Issuance of common stock for conversion of notes, April ($0.06, per share) Issuance of common stock for conversion of notes, May ($0.06, per share) Issuance of common stock for services, May ($0.09, per share) 60 Issuance of common stock for cash, May ($0.07, per share) 77 Issuance of common stock for conversion of notes, June ($0.06, per share) Issuance of common stock for conversion of notes, June ($0.07, per share) Issuance of common stock and warrants for cash, June ($0.07, per share) The accompanying notes are an integral part of the financial statements. F-9 Preferred Stock Common Stock Additional Paid in Deficit Accumulated During Development Deferred Non-Cash Offering Common Stock Prepaid Consulting Services Paid for with Common Subscription Shares Amount Shares Amount Capital Stage Costs Payable Stock Receivable Total Issuance of common stock for cash, June ($0.08, per share) Issuance of common stock for cash, July ($0.07, per share) Issuance of common stock for cash, July ($0.065, per share) Issuance of common stock for cash, July ($0.10, per share) 20 Issuance of common stock for cash, July ($0.26, per share) 4 Issuance of common stock for conversion of notes, July ($0.065, per share) Issuance of common stock for cash, August ($0.07, per share) Issuance of common stock for cash, August ($0.085, per share) 59 Issuance of common stock and warrants for cash, August ($0.10, per share) Issuance of common stock for cash, August ($0.11, per share) 10 Issuance of common stock for cash, August ($0.12, per share) Issuance of common stock for cash, August ($0.24, per share) Issuance of common stock for cash, August ($0.26, per share) Issuance of common stock for cash, August ($0.28, per share) 17 Issuance of common stock for cash, August ($0.30, per share) Issuance of common stock for cash, August ($0.33, per share) 6 Issuance of common stock for services, August ($0.09, per share) (108,000 ) Issuance of common stock for services, August ($0.25, per share) (25,000 ) Issuance of common stock for services, August ($0.10, per share) 50 (5,000 ) Issuance of common stock for services, August ($0.16, per share) (16,000 ) Issuance of common stock for cash, September ($0.10, per share) 20 Issuance of common stock for cash, September ($0.20, per share) 40 Issuance of common stock for cash, September ($0.22, per share) Issuance of common stock for cash, September ($0.23, per share) Issuance of common stock for cash, September ($0.235, per share) 30 The accompanying notes are an integral part of the financial statements. F-10 Preferred Stock Common Stock Additional Paid in Deficit Accumulated During Development Deferred Non-Cash Offering Common Stock Prepaid Consulting Services Paid for with Common Subscription Shares Amount Shares Amount Capital Stage Costs Payable Stock Receivable Total Issuance of common stock for cash, September ($0.25, per share) 46 Issuance of common stock for cash, September ($0.26, per share) 84 Issuance of common stock for cash, September ($0.30, per share) 21 Issuance of common stock for cash, September ($0.325, per share) 1 Issuance of common stock for cash, September ($0.33, per share) 67 Issuance of common stock for cash, September ($0.375, per share) 10 Issuance of common stock for services, September ($0.47, per share) Issuance of common stock for services, September ($0.61, per share) (305,000 ) Issuance of common stock for services, September ($0.50, per share) 5 (2,500 ) Issuance of common stock and exercise of warrants for a reduction in a payable, September ($0.10, per share) Issuance of common stock options, July Issuance of common stock for cash, October ($0.22, per share) 11 Issuance of common stock for cash, October ($0.18, per share) Issuance of common stock for cash, October ($0.17, per share) 26 Issuance of common stock for cash, November ($0.18, per share) 99 Issuance of common stock for cash, November ($0.20, per share) Issuance of common stock for cash, December ($0.19 per share) 3 Issuance of common stock for cash, December ($0.16, per share) ) Issuance of common stock for cash, December ($0.17, per share) 6 ) Issuance of common stock for cash, December ($0.18, per share) ) Issuance of common stock for cash, December ($0.20, per share) 10 Issuance of common stock for cash, December ($0.30, per share) Issuance of common stock for services, October ($0.42, per share) Issuance of common stock for services, December ($0.38, per share) (5,700 ) Issuance of common stock for conversion of notes, December ($0.1284, per share) Value of the beneficial conversion feature for the issuance of convertible debt Issuance of warrants Payment on stock subscription receivable 90 90 Net loss (2,271,917 ) (2,271,917 ) Balance December 31, 2009 $ $ $ ) (79,908 ) (196,000 ) (885,715 ) The accompanying notes are an integral part of the financial statements. F-11 Preferred Stock Common Stock Additional Paid in Deficit Accumulated During Development Deferred Non-Cash Offering Common Stock Prepaid Consulting Services Paid for with Common Subscription Shares Amount Shares Amount Capital Stage Costs Payable Stock Receivable Total Payment on stock subscription receivables Amortization of prepaid services paid for with common stock Issuance of common stock for cash, February ($0.15, per share) Issuance of common stock for cash, February ($0.16, per share) Issuance of common stock for cash, February ($0.17, per share) Issuance of common stock for cash, February ($0.18, per share) 10 Issuance of common stock for cash, February ($0.23, per share) Issuance of common stock for settlement of accounts payable, February ($0.261, per share) Issuance of common stock for cash, February ($0.30, per share) Issuance of common stock for cash, February ($0.333, per share) Issuance of common stock for cash, February ($0.42, per share) 33 Issuance of common stock for services, February ($0.475, per share) 14 (6,650 ) Issuance of common stock for services, February ($0.575, per share) 20 (11,500 ) Issuance of common stock for cash, March ($0.18, per share) 10 Issuance of common stock for cash, March ($0.21, per share) 5 Issuance of common stock for cash, March ($0.28, per share) (100,000 ) Issuance of common stock for cash, March ($0.294, per share) 7 Issuance of common stock for cash, March ($0.30, per share) Issuance of common stock for cash, March ($0.35, per share) 6 Issuance of common stock for cash, March ($0.37, per share) 14 Issuance of common stock for cash, March ($0.38, per share) 50 Issuance of common stock for cash, March ($0.39, per share) 1 Issuance of common stock for cash, March ($0.40, per share) 3 Issuance of common stock for settlement of accounts payable, March ($0.269 per share) 80 Issuance of common stock for settlement of accounts payable, March ($0.53, per share) 4 Issuance of common stock for services, March ($0.485, per share) Issuance of common stock for services, March ($0.49, per share) (294,000 ) Write off uncollectible stock subscription receivable, March (155,000 ) Value of the beneficial conversion feature for the issuance of convertible debt Issuance of common stock for cash, April ($0.34, per share) 40 Issuance of common stock for cash, April ($0.36, per share) 24 The accompanying notes are an integral part of the financial statements. F-12 Preferred Stock Common Stock Additional Paid in Deficit Accumulated During Development Deferred Non-Cash Offering Common Stock Prepaid Consulting Services Paid for with Common Subscription Shares Amount Shares Amount Capital Stage Costs Payable Stock Receivable Total Issuance of common stock for cash, April ($0.39, per share) 2 Issuance of common stock for cash, April ($0.42, per share) 4 Issuance of common stock for cash, April ($0.43, per share) 2 Issuance of common stock for cash, April ($0.44, per share) 8 Issuance of common stock for cash, April ($0.45, per share) 10 Issuance of common stock for services, April ($0.49, per share) 55 Issuance of common stock for cash, May ($0.35, per share) 29 Issuance of common stock for cash, May ($0.40, per share) 14 Issuance of common stock for cash, May ($0.44, per share) Issuance of common stock for cash, June ($0.28, per share) 25 Issuance of common stock for cash, June ($0.30, per share) 11 Issuance of common stock for cash, June ($0.31, per share) 1 Issuance of common stock for cash, June ($0.32, per share) 4 Issuance of common stock for services, June ($0.38, per share) Issuance of common stock for services, June ($0.41, per share) Payment received for stock subscription receivable, June Issuance of common stock for cash, July ($0.21, per share) 76 Issuance of common stock for conversion of notes, July ($0.24, per share) Issuance of common stock for cash, August ($0.19, per share) 66 Issuance of common stock for conversion of notes, August ($0.19, per share) Issuance of common stock for cash, August ($0.20, per share) 23 Issuance of common stock for cash, September ($0.17, per share) Issuance of common stock for conversion of notes, September ($0.18, per share) Forfeiture of common stock issued for services, September (600,000 ) (600 ) (293,400 ) Common stock commitment at $0.25 - $0.27 (193,596 ) Issuance of common stock for cash, October ($0.17, per share) 21 Issuance of common stock for cash, October ($0.18, per share) 20 Issuance of common stock for cash, October ($0.19, per share) 53 Issuance of common stock for cash, November ($0.14, per share) 2 Issuance of common stock for cash, November ($0.15, per share) 1 Issuance of common stock for cash, December ($0.104, per share) 10 Issuance of common stock for conversion of notes, October ($0.155, per share) Issuance of common stock for conversion of notes, November ($0.156, per share) Issuance of common stock for services, November ($0.23, per share) 5 Issuance of common stock for services, December ($0.15, per share) 2 Issuance of warrants for services, December Net loss ) (2,569,223 ) Balance December 31, 2010 ) 0 $ $ ) $ ) $ ) The accompanying notes are an integral part of the financial statements. F-13 Preferred Stock Common Stock Additional Paid in Deficit Accumulated During Development Deferred Non-Cash Offering Common Stock Prepaid Consulting Services Paid for with Common Subscription Shares Amount Shares Amount Capital Stage Costs Payable Stock Receivable Total Issuance of common stock for settlement of accounts payable, January ($0.15, per share) Issuance of common stock for services, January ($0.15, per share) 3 Issuance of common stock for accrued payroll, January ($0.10, per share) Issuance of common stock for services, January ($0.24, per share) ) Issuance of common stock for cash, February ($0.10, per share) Issuance of common stock for services, February ($0.25, per share) ) Issuance of common stock for services, February ($0.27, per share) ) Issuance of common stock for cash, March ($0.10, per share) Value of the beneficial conversion feature for the issuance of convertible debt Issuance of common stock for conversion of note, March ($0.15, per share) Issuance of common stock for cash, April ($0.10, per share) Issuance of common stock for cash, April ($0.14, per share) 71 Issuance of common stock for conversion of note, April ($0.15, per share) Issuance of common stock for cash, April ($0.17, per share) 82 Issuance of common stock for services, April ($0.27, per share) 65 Issuance of common stock for services, April ($0.15, per share) Issuance of common stock for cash, April ($0.13, per share) Issuance of common stock for cash, June ($0.10, per share) 6 Issuance of common stock for services, June ($0.13, per share) Issuance of common stock for cash, June ($0.18, per share) 2 Issuance of common stock for cash, July ($0.10, per share) Issuance of common stock for services, July ($0.14, per share) Issuance of common stock subscription, July ) (200,000 ) Issuance of common stock for settlement of accounts payable, July ($0.14, per share) Issuance of common stock for cash, August ($0.08, per share) Issuance of common stock for cash, September ($0.10, per share) 10 Issuance of common stock for cash, September ($0.18, per share) 2 Issuance of warrants for services, September Issuance of common stock for services, October ($0.05, per share) 50 Issuance of common stock for cash, October ($0.10, per share) 50 Issuance of common stock for settlement of accounts payable, October ($0.10, per share) Issuance of common stock for services, October ($0.10, per share) Issuance of common stock for services, October ($0.14, per share) Issuance of common stock for services, October ($0.20, per share) Issuance of warrants for services, October Commitment for common stock for cash, November ($0.05 per share) Amortization of stock for services Net loss ) (2,238,011 ) Balance December 31, 2011 $ $ $ ) 0 $ $ ) $ ) $ ) The accompanying notes are an integral part of the financial statements. F-14 Preferred Stock Common Stock Additional Paid in Deficit Accumulated During Development Deferred Non-Cash Offering Common Stock Prepaid Consulting Services Paid for with Common Subscription Shares Amount Shares Amount Capital Stage Costs Payable Stock Receivable Total Issuance of common stock for cash, January ($0.05, per share) Issuance of common stock for cash, January ($0.06, per share) 67 Issuance of common stock for cash, January ($0.04, per share) 25 Issuance of common stock for cash, January ($0.03, per share) Issuance of common stock for cash, January ($0.10, per share) Issuance of common stock for cash, January ($0.112, per share) Issuance of common stock for services, February ($0.13, per share) Issuance of common stock for services, March ($0.13, per share) Issuance of common stock for cash, February ($0.05, per share) Issuance of common stock for services, February ($0.17, per share) Issuance of preferred stock for accrued payroll, March ($0.67, per share) Issuance of common stock for cash, April ($0.10, per share) 45 Issuance of common stock for debt, April ($0.12, per share) Issuance of common stock for services, April ($0.13, per share) Issuance of common stock for services, April ($0.14, per share) Issuance of common stock for cash, April ($0.05, per share) Issuance of common stock for cash, May ($0.09, per share) 8 Issuance of common stock for cash, May ($0.10, per share) 20 Issuance of common stock for conversion of debt, June ($0.03, per share) Issuance of common stock for conversion of debt, June ($0.04, per share) Issuance of common stock for conversion of debt, October ($0.01, per share) Issuance of common stock for conversion of debt, December ($0.01, per share) Issuance of common stock for services, December ($0.01, per share) Value of the beneficial conversion feature for the issuance of convertible debt Amortization of prepaid services Net loss ) ) Balance December 31, 2012 $ $ $ ) - $ $ ) $ ) $ ) The accompanying notes are an integral part of the financial statements. F-15 Preferred Stock Common Stock Additional Paid in Deficit Accumulated During Development Deferred Non-Cash Offering Common Stock Prepaid Consulting Services Paid for with Common Subscription Shares Amount Shares Amount Capital Stage Costs Payable Stock Receivable Total Issuance of common stock for cash, January ($0.01, per share) Issuance of common stock for conversion of debt, February ($0.059, per share) Issuance of common stock for conversion of debt, March ($0.006, per share) Issuance of common stock for conversion of debt, March ($0.003, per share) Issuance of common stock for conversion of debt, March ($0.004, per share) Issuance of common stock for relief of common stock payable, March ($0.005, per share) ) - Issuance of common stock for cash, March ($0.01, per share) Issuance of common stock for conversion of debt, April ($0.0042, per share) Issuance of common stock for conversion of debt, April ($0.0035, per share) Issuance of common stock for conversion of debt, May ($0.0023, per share) Issuance of common stock for conversion of debt, May ($0.0021, per share) Issuance of common stock for conversion of debt, May ($0.0018, per share) Issuance of common stock for conversion of debt, June ($0.00161, per share) Issuance of common stock for conversion of debt, June ($0.0015, per share) Issuance of common stock for cash, June ($0.005, per share) Issuance of common stock for cash, July ($0.003, per share) Issuance of common stock for conversion of debt, July ($0.00189, per share) Issuance of common stock for cash, July ($0.0035, per share) Issuance of common stock for cash, July ($0.005, per share) Issuance of common stock for cash, July ($0.01, per share) Issuance of common stock for cash, August ($0.0025, per share) Issuance of common stock for loan costs, August ($0.008, per share) ) - Issuance of common stock for cash, August ($0.0058, per share) Issuance of common stock for cash, August ($0.01, per share) 30 Issuance of common stock for conversion of debt, August ($0.0021, per share) Issuance of common stock for loan costs, September ($0.008, per share) ) - Issuance of common stock for loan costs, September ($0.01, per share) ) - The accompanying notes are an integral part of the financial statements. F-16 Preferred Stock Common Stock Additional Paid in Deficit Accumulated During Development Deferred Non-Cash Offering Common Stock Prepaid Consulting Services Paid for with Common Subscription Shares Amount Shares Amount Capital Stage Costs Payable Stock Receivable Total Issuance of common stock for loan costs, September ($0.02, per share) ) - Issuance of common stock for conversion of debt, November ($0.0049, per share) Issuance of common stock for cash, November ($0.005, per share) Issuance of common stock for loan costs, November ($0.008, per share) ) - Issuance of common stock for services, November ($0.015, per share) Issuance of common stock for conversion of debt, December ($0.0056, per share) Issuance of common stock for cash, December ($0.005, per share) Issuance of common stock for loan costs, December ($0.015, per share) ) - Cash received for subscription recivable ) - Commitment to issue 41,333,334 shares as loan costs for $0.008 per share ) - Amortization of deferred non-cash offering costs Amortization of services paid for with common stock Commitment to issue shares for services at $0.012 per share in January Commitment to issue shares for services at $0.005 per share in September Commitment to issue shares for services at $0.005 per share in December Relief of derivative liability through conversion of shares Net loss ) ) Balance December 31, 2013 $ $ $ ) ) $ $ ) $ ) $ ) The accompanying notes are an integral part of the financial statements. F-17 Turbine Truck Engines, Inc. (A Development Stage Company) Statements of Cash Flows For the Years Ended December 31, Period November 27, 2000 (Date of Inception) through December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock and long-term debt issued for acquisition of license agreement - - Common stock issued for services and amortization of common stock issued for services Loss on deposit - Contribution from shareholder - - Unrealized loss (gain) on derivative liability ) Amortization of beneficial conversion feature - - Amortization of deferred loan costs - - Amortization of deferred offering costs - Write off of deferred offering costs - - Write off of deferred non cash offering costs - - Gain on disposal of fixed assets - - ) Depreciation Amortization of agency fee - Amortization of discount on notes payable Decrease (increase) in prepaid expenses ) Increase (decrease) in: Accounts payable Accrued expenses ) Accrued payroll Accrued royalty fees Accrued interest Net cash used by operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Payment of agency fee rights - - ) Issuance of notes receivable from stockholders - - ) Deposit for Global Hydrogen Energy Corp. - ) ) Repayment of notes receivable from stockholders - - Advances to related party - - Proceeds from sale of fixed assets - - Purchase of fixed assets - ) ) Net cash used by investing activities - ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of stockholder advances - ) ) Advances from stockholders - Increase in deferred offering costs - - ) Proceeds from issuance of common stock Proceeds from exercise of options - - Debt issuance costs - - ) Repayment of convertible notes payable ) - ) Proceeds from issuance of notes payable - Proceeds from issuance of convertible notes payable Net cash provided by financing activities Net (decrease) increase in cash ) ) Cash, beginning of period - Cash, end of period $ $ $ The accompanying notes are an integral part of the financial statements. F-18 For the Years Ended December 31, Period November 27, 2000 (Date of Inception) through December 31, SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ $ $ NON-CASH FINANCING AND INVESTING ACTIVITIES: Subscription receivable for issuance of common stock $ - $ - $ Option to acquire license for issuance of common stock $ - $ - $ Deferred offering costs netted against issuance of common stock under private placement $ - $ - $ Deferred offering costs netted against issuance of common stock $ - $ - $ Value of beneficial conversion feature of notes payable $ - $ - $ Deferred non-cash offering costs in connection with private placement $ - $ - $ Application of amount due from shareholder against related party debt $ - $ - $ Amortization of offering costs related to stock for services $ - $ - $ Settlement of notes payable in exchange for prepaid services $ - $ - $ Common stock issued in exchange for prepaid services $ $ $ Common stock issued in exchange for accrued royalties $ - $ $ Common stock issued for accruals $ - $ $ Receivable issued for exercise of common stock options $ - $ - $ Common stock issued in exchange for fixed assets $ - $ - $ Acquisition of agency fee intangible through accrued expenses $ - $ - $ Beneficial conversion fetaure on convertible notes $ - $ - $ Conversion of convertible debt to equity (64,083,422 shares since inception) $ $ - $ Conversion of convertible debt to equity (3,303,437 shares since inception) $ - $ $ Common stock issued for accounts payable $ - $ - $ Common stock issued for accrued payroll $ - $ - $ Preferred stock issued for accrued payroll $ - $ $ Common stock payable for prepaid services $ - $ $ Issuance of common stock to employees $ - $ - $ Common stock issued for accrued expenses $ - $ - $ Derivative liability and debt discount $ $ $ Write off uncollectible stock subscription receivable $ - $ - $ Write off of intangible asset and agency fee payable $ - $ - $ Conversion of accrued interest to common stock $ $ $ Construction in progress financed with noted payable $ $ - $ Deferred loan costs paid with common stock $ $ - $ Deferred loan costs paid with common stock payable $ $ - $ Common stock issued to extinguish derivative liability $ $ - $ Prepaid Interest Reserve $ $ 0 $ The accompanying notes are an integral part of the financial statements. F-19 Turbine Truck Engines, Inc. (A Development Stage Enterprise) Notes to Financial Statements For the Years Ended December 31, 2013 and 2012, and the Period November 27, 2000 (Date of Inception) through December 31, 2013 1. Background Information Turbine Truck Engines, Inc. (the “Company”) is a development stage enterprise that was incorporated in the state of Delaware on November 27, 2000, and converted to a Nevada corporation in 2008. To date, the Company’s activities have been limited to raising capital, organizational matters, and the structuring of its business plan. The corporate headquarters is located in Paisley, Florida. We are currently working on the development of three (3) separate revolutionary technologies: (a) Detonation Cycle Gas Turbine Engine (DCGT); (b) Hydrogen Production Burner System (HPBS); and (c) the Gas To Methanol Technology (GTM) Effective August 29, 2013, the Company amended its Articles of Incorporation filed with the Nevada Secretary of State, to reflect the Board of Directors adoption of a resolution, consented to by those holding a majority of the common shareholder votes, which increased the authorized common stock of the company to 499,000,000 shares of common stock, having a par value of $0.001. 2. Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. For the year ended December 31, 2013 and since November 27, 2000 (date of inception) through December 31, 2013, the Company had a net loss of $887,672 and $18,419,080, respectively. As of December 31, 2013, the Company has not emerged from the development stage and has a working capital deficit of $212,739. In view of these matters, the Company’s ability to continue as a going concern is dependent upon the Company’s ability to begin operations and to achieve a level of profitability. Since inception, the Company has financed its activities principally from the sale of public equity securities. The Company intends on financing its future development activities and its working capital needs largely from the sale of public equity securities with some additional funding from other traditional financing sources, including term notes and proceeds from sub-licensing agreements until such time that funds provided by operations are sufficient to fund working capital requirements. The financial statements of the Company do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classifications of liabilities that might be necessary should the Company be unable to continue as a going concern. 3. Significant Accounting Policies The significant accounting policies followed are: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. F-20 Cash is maintained at financial institutions and, at times, balances may exceed federally insured limits. We have never experienced any losses related to these balances. All of our non-interest bearing cash balances were fully insured at December 31, 2013 and 2012. Insurance coverage was $250,000 per depositor at each financial institution, and our non-interest bearing cash balances may again exceed federally insured limits. At December 31, 2013 and 2012, there were no amounts held in interest bearing accounts. The Company’s financial instruments include cash, accounts payable, accrued liabilities and notes payable. The carrying amounts of cash, accounts payable and accrued liabilities approximate their fair value, due to the short-term nature of these items. The carrying amount of notes payable approximates their fair value due to the use of market rates of interest and maturity schedules for similar issues. The derivative liability is recorded at fair value (see Note 10). Furniture and equipment are recorded at cost and depreciated on a declining balance and straight-line basis over their estimated useful lives, principally two to seven years. Accelerated methods are used for tax depreciation. Maintenance and repairs are charged to operations when incurred. Betterments and renewals are capitalized. When furniture and equipment are sold or otherwise disposed of, the asset account and related accumulated depreciation account are relieved, and any gain or loss is included in operations. The Company evaluates the recoverability of its long-lived assets or asset groups whenever adverse events or changes in business climate indicate that the expected undiscounted future cash flows from the related assets may be less than previously anticipated. If the net book value of the related assets exceed the undiscounted future cash flows of the assets, the carrying amount would be reduced to the present value of their expected future cash flows and an impairment loss would be recognized. There have been no impairment losses in any of the periods presented. Research and development costs are charged to operations when incurred and are included in operating expenses. The amounts charged for the year ended December 31, 2013 and 2012 and the period November 27, 2000 (date of inception) to December 31, 2013 amounted to $0, $0 and $3,882,494, respectively. Deferred income tax assets and liabilities arise from temporary differences associated with differences between the financial statements and tax basis of assets and liabilities, as measured by the enacted tax rates, which are expected to be in effect when these differences reverse. Deferred tax assets and liabilities are classified as current or non-current, depending on the classification of the assets or liabilities to which they relate. Deferred tax assets and liabilities not related to an asset or liability are classified as current or non-current depending on the periods in which the temporary differences are expected to reverse. The principal types of temporary differences between assets and liabilities for financial statements and tax return purposes are set forth in Note 8. The Company follows the provisions of FASB ASC 740-10 “Uncertainty in Income Taxes” (ASC 740-10), January 1, 2007. The Company has not recognized a liability as a result of the implementation of ASC 740-10. A reconciliation of the beginning and ending amount of unrecognized tax benefits has not been provided since there are no unrecognized benefits at December 31, 2013 or 2012 and since the date of adoption. The Company has not recognized interest expense or penalties as a result of the implementation of ASC 740-10. If there were an unrecognized tax benefit, the Company would recognize interest accrued related to unrecognized tax benefits in interest expense and penalties in operating expenses. The Company entered into various loan agreements with a Canadian company. In accordance with the loan agreements, the Company issued shares of common stock to the Canadian company as additional costs in obtaining the financing. These shares have been accounted for as contra-equity deferred non-cash debt issuance costs and they are being amortized as interest expense over the life of the notes which are five years. Foreign currency translation gains and losses, when material, have been recorded as other comprehensive income in the statement of changes in stockholders’ deficit. F-21 Basic earnings per share are computed by dividing net income by the weighted average number of shares of common stock outstanding during the year. Diluted earnings per common share are computed by dividing net income by the weighted average number of shares of common stock outstanding and dilutive options outstanding during the year. Common stock equivalents for the years ended December 31, 2013 and 2012 were anti-dilutive due to the net losses sustained by the Company during these periods. For the years ended December 31, 2013 and 2012 potentially dilutive common stock options and warrants of 6,655,413 and 5,405,413 have been excluded from dilutive earnings per share due to the Company’s losses in all periods presented. Additionally, convertible notes payable were convertible into approximately 1,630,000 shares of common stock based on the conversion price at December 31, 2013. Potential common shares from convertible preferred stock are excluded from the computation of diluted earnings per share of 500,000 shares. The Company recognizes all share-based payments to employees, including grants of employee stock options, as compensation expense in the financial statements based on their fair values. That expense will be recognized over the period during which an employee is required to provide services in exchange for the award, known as the requisite service period (usually the vesting period). There were no grants awarded in 2013 and 2012. The Company issues common stock and common stock options and warrants to consultants for various services. For these transactions, the Company follows the guidance in FASB ASC Topic 505. Costs for these transactions are measured at the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measureable. The value of the common stock is measured at the earlier of (i) the date at which a firm commitment for performance by the counterparty to earn the equity instrument is reached or (ii) the date at which the counterparty’s performance is complete. For the periods ended December 31, 2013 and 2012, the Company recognized approximately $46,300 and $331,000, respectively, in consulting expenses (see Note 7). In September 2006, the Financial Accounting Standards Board (FASB) introduced a framework for measuring fair value and expanded required disclosure about fair value measurements of assets and liabilities. The Company adopted the standard for those financial assets and liabilities as of the beginning of the 2008 fiscal year and the impact of adoption was not significant. FASB Accounting Standards Codification (ASC) 820 “Fair Value Measurements and Disclosures” (ASC 820) defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also establishes a fair value hierarchy that distinguishes between (1) market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2) an entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: ● Level 1 - Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. ● Level 2 - Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly, including quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability (e.g., interest rates); and inputs that are derived principally from or corroborated by observable market data by correlation or other means. ● Level 3 - Inputs that are both significant to the fair value measurement and unobservable. Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of December 31, 2013. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values due to the short-term nature of these instruments. These financial instruments include accounts receivable, other current assets, accounts payable, accrued compensation and accrued expenses. The Company had a derivative liability associated with an embedded conversion option that is included as a level 2 input (see Note 10). F-22 Recent accounting pronouncements Other recent accounting pronouncements issued by the FASB (including its EITF), the AICPA, and the SEC did not or are not believed by management to have a material impact on the Company’s financial statements. 4. Option to Acquire License In July 2002, the Company exercised its option to obtain a license to commercially exploit certain turbine truck engine technology owned by Alpha. The original agreement required the Company to complete and file a registration statement with the Securities and Exchange Commission (SEC) and once the public offering was filed and declared effective by the SEC, Alpha was to grant the license in exchange for 10,000,000 shares of common stock of the Company and other licensing considerations as follows: ● Licensing fee – $250,000 licensing note payable on August 23, 2005 or agreement is terminated; ● Minimum royalties – $250,000 due minimum royalty payment each year once licensing note is settled; this amount has been reduced to $25,000 per year effective January 1, 2012; ● Royalties – eight percent of net sales after manufacturing and sales commence; and ● Contract fees for design and engineering services. In July 2002, Alpha modified the agreement to allow the Company to acquire the license agreement in advance of completing its registration statement and accepted a note as payment for the licensing fee and for the issuance of 5,000,000 shares of common stock in lieu of the original 10,000,000 shares. The value of these shares was based on $0.50 per share, which was the issuance price for common stock under the Company’s private placement offering. In August 2003 and 2004, the agreement was further amended to extend the term of the note and to establish that minimum royalty payments shall begin after the note is settled. The Company entered into a Debt Settlement Agreement (the “Agreement”) dated April 27, 2012 with Alpha Engines Corporation (“Alpha”). The Company and Alpha entered into a License Agreement dated December 31, 2001, pursuant to which the Company has accrued royalties and other payables to Alpha in the amount of $1,508,250 as of the date of the Agreement. Pursuant to the terms of the Agreement, Alpha agreed to accept 250,000 shares of the company common stock in full settlement of the above royalties and other payables and further agreed to reduce the annual license royalty payable under the License Agreement from $250,000 per year to $25,000 per year, retroactive to January 1, 2012, with the first payment being due January 1, 2013. On April 27, 2012, the Company recorded the difference between the fair value of the common stock issued to Alpha and the settlement of the accrued royalties and other payables as a capital contribution from Alpha to the Company, which is included in additional paid-in capital at December 31, 2012. As of December 31, 2013 and 2012, the Company has accrued $50,000 and $25,000 of royalty fees related to this agreement, respectively. Alpha owns the patents to a new gas turbine engine system called Detonation Cycle Gas Turbine Engine (DCGT). Alpha is in the business of licensing the use of its DCGT technology for many different applications, including the manufacture of heavy duty highway truck engines. Alpha and CNF Transportation (formerly Consolidated Freightways, Inc.) have an agreement to form and finance a potential 50/50 joint venture after the demonstration of a highway truck engine for the manufacture and marketing of heavy duty highway truck engines, both for the fleet of CNF Transportation and exclusive sales to the highway trucking industry. CNF Transportation is a large, over the road freight hauling company and manufacturer of heavy duty highway trucks. Upon the receipt of its licensing agreement with Alpha, the Company has assumed Alpha’s right to enter into this joint venture. The Company has recognized $3,882,494 of research and development expense since inception related to the license agreement, as the license is exclusively for the development, manufacturing and sales of the DCGT and has no future economic benefit relative to other research and development projects. F-23 5. Furniture and equipment Furniture and equipment at December 31 consist of the following: Furniture and fixtures $ $ Equipment Automobile Leasehold improvements Less accumulated depreciation and amortization $ $ On July 3, 2012, the Company entered into a Joint Venture Agreement with ENERGY TECHNOLOGY SERVICES CO. LTD., an international company incorporated in Taiwan (“ETS”) for the purpose of the engaging both parties in the manufacture, leasing and /or sale of ETS’s hydrogen generator burning systems (the “Equipment”) in Asia, which Agreement was subsequently amended December 6, 2013. Under the Joint Venture, the Company was to purchase and own all the Equipment, and ETS was to provide for the manufacturing and on-time delivery and installation of the Equipment, to order. Additionally, TTE had agreed to pay ETS 2.5 million CAD over a one (1) year period upon certification of the H2 Generator in China, and receipt of five (5) confirmed orders for additional machines. Thereupon, TTE would receive a full transfer of the H2 technology. A total of CAN $300,000 was advanced under the Loan Agreement with 2367416 Ontario, Inc, and was delivered to ETS, as the initial payment on the first machine to be delivered under a purchase order agreement for a Hydrogen Production Burner System (HPBS). Despite positive initial reports from ETS during the manufacturing of the Equipment, they did not deliver the machine as promised under the Agreement. The Company has declared ETS to be in default of their obligations and is currently negotiating with ETS for the refund of the CAD$300,000 advance which is expected to be refunded by December 31, 2014. The Company received approximately CAD$50,000 from ETS subsequent to December 31, 2013 and this amount was used to pay down the loan from 2367416 Ontario, Inc. The Company is now in negotiations directly with HUE to provide us with the equipment necessary to fulfill our business plan. HUE has agreed verbally to sell us the rights to the technology for 1.5 million US for the H2 generator upon the completion and certification of the generator. We are currently working to formalize this agreement and expect to do so in the second quarter of 2014. 6. Options and warrants The Company’s 2008 Incentive Compensation Plan (the 2008 Plan) authorizes up to 5,000,000 shares of common stock to employees or consultants, unless contained in the written award approved by the Board of Directors. The Company granted 1,600,000 options to consultants under this plan during the year ended December 31, 2011. F-24 During the year ended December 31, 2011, the Company adopted the 2011 Incentive Compensation Plan (the 2011 Plan) which superseded the 2008 Plan. As a result, there are no future options are to be issued from the Company’s 2008 Plan. The Company’s 2011 Plan authorizes up to 5,000,000 shares of common stock to persons employed by the Company either as an employee, officer, director or independent consultant or other person employed by the Company, provided that no person can be granted shares under the 2011 Plan for services related to raising capital or promotional activities. There are no restrictions on resale upon the purchases of the stock from the employees or the consultants, unless contained in the written award approved by the Board of Directors. During 2013 and 2012, the Company did not grant any common stock warrants to consultants, directors and employees, respectively, related to the Plan. As of December 31, 2013, 4,150,000 shares are available under the Plan for future grants. The fair value of each option under the 2008 and 2011 Incentive Compensation Plans were estimated on the date of grant using the Black Scholes model that uses assumptions noted in the following table. Expected volatility is based on the Company’s historical market price at consistent points in periods equal to the expected life of the options. The expected term of options granted is based on the Company’s historical experience. The risk-free interest rate for the periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of grant. The Company estimates forfeitures; both at the date of grant as well as throughout the requisite service period, based on the Company’s historical experience and future expectations. The aggregate intrinsic value of options outstanding and exercisable at December 31, 2013, based on the Company’s closing stock price of $0.014 was $0. The aggregate intrinsic value of options outstanding and exercisable at December 31, 2012, based on the Company’s closing stock price of $0.012 was $0. Intrinsic value is the amount by which the fair value of the underlying stock exceeds the exercise price of the options. There were no warrants issued during the years ended December 31, 2013 and 2012. The following table represents our stock option and warrant activity for the years ended December 31, 2013: Shares Range of Exercise Prices Weighted Average Grant Date Fair Value Outstanding and Exercisable Outstanding at December 31, 2011 $ 0.10 – 2.00 Options and warrants granted 0 $ Options and warrants cancelled or expired 0 $ Outstanding at December 31, 2012 $ 0.10 – 2.00 Options and warrants granted $ $ Options and warrants cancelled or expired 0 Outstanding at December 31, 2013 $ 0.05 – 2.00 Exercisable at December 31, 2013 $ 0.05 – 2.00 Exercisable at December 31, 2012 $ 0.10 – 2.00 F-25 The following table summarizes information about options and warrants outstanding and exercisable as of December 31, 2013: Outstanding Options and Warrants Exercisable Options and Warrants Range of Exercise Price Number Outstanding Weighted Average Remaining Life Weighted Average Price Weighted Average Remaining Life Number Exercisable Weighted Average Price $ 0.1$0.05 – $2.00 2.27 Years $ 2.27 Years $ Net cash proceeds from the exercise of options and warrants were $0 for each of the years ended December 31, 2013 and 2012, respectively. During 2013 and 2012, the Company recognized $0 and $0 in compensation expense related to stock option grants. As of December 31, 2013 unrecognized compensation expense related to common stock options was approximately $37,000, which is expected to be recognized over a weighted average period of 2 years. During the year ended December 31, 2012, the Company’s Board of Directors approved an increase of common stock authorized to be issued to 499,000,000 shares. 7. Commitments and Contingencies The Company leased its corporate headquarters on a month-to-month basis. For each of the years ended December 31, 2013 and 2012, rent expense was approximately $25,000 and $25,000, respectively. During 2012, the Company issued common stock for various consulting services. The fair value of the services recorded was based on the fair value of the Company’s stock price at the commitment date for the respective services. The Company issued 2,250,000 shares of common stock at prices ranging between $0.01 and $0.13 per share, and recognized approximately $331,000 in consulting or professional expenses related to these agreements during 2012. All shares of common stock related to the above consulting services were issued and became fully vested during 2012. On January 12, 2012, the Company entered into an “Investment Intent” agreement with Energy Technology Services Company, Ltd. Pursuant to the agreement, both parties agreed to form a company, Global Hydrogen Energy (“GHE”). The Company has the option to purchase ten percent of the shares of GHE for $450,000, and another option to purchase up to 20% of all shares of GHE. As of December 31, 2012, GHE has not been formed, and the Company’s good faith cash deposit of $197,500 has been written off as a loss on investment, which is included in the accompanying statements of operations. In October 2011, the Company entered into employment agreements with terms that commence on October 1, 2011 and run through a range of dates with the latest being September 2014. These agreements have a cumulative annual salary of approximately $156,000 annually and cumulative grants of fully vested stock issuances of 850,000 shares of stock. Upon signing the employment agreements, all unearned stock compensation from the previous employment agreements was recognized in full, as the employees were not required to forfeit their previous granted shares of common stock. At the October 1, 2011 grant date, the Company recognized approximately $279,000 in stock-based compensation related to the above grants of common stock, and grants made during 2010. Additionally, the employees were granted 850,000 fully vested common stock options, with an exercise price of $0.25 per share, and expire five years from the date of grant. The grants of common stock and common stock options were essentially sign-on bonuses, and accordingly, the grant-date fair values were recognized as compensation expense at the October 1, 2011 grant date. F-26 In January 2013, the Company entered into employment agreements with terms that commence on January 1, 2013 and run through December 31, 2013. These agreements have a cumulative annual salary of approximately $104,000 annually and cumulative grants of fully vested stock issuances of 450,000 shares of stock. At the January 1, 2013 grant date, the Company recognized approximately $1,350 in stock-based compensation related to the above grants of common stock made during 2013. Additionally, the employees were entitled to receive a bonus of 1,250,000 common stock options, with an exercise price of $0.05 per share, and expire five years from the date of grant. The grants of common stock and common stock options were essentially sign-on bonuses, and accordingly, the grant-date fair values were recognized as compensation expense at the January 1, 2013. These employment agreements were not renewed upon their expiration on December 31, 2013. On January 23, 2013 the Company entered into a Letter of Intent with BluGen, Inc., a California corporation (“BluGen”) for the purpose of setting the basis for the joint development of a natural gas to Methanol technology (“GTM Technology”). Under the terms of the Agreement, BluGen will work with TTE, and the inventor, Robert Scragg to recreate and expand upon the original designs created by Mr. Scragg and to re-develop a lab version and control system, among other things. These items are to be completed under a timetable that has been agreed upon by the parties. The Parties have agreed to establish at a later date, a joint venture, wherein the Company will have a 15% interest and BluGen will have a 49% interest, and into which the commercial application of the technology will be developed. There has been no activity at the date of this filing. On May 28, 2013, the Company entered into Lease Agreement dated with Fujian Xinchang Leather Company Limited, a Chinese company (“Fujian”), whose address is Jinjiang City, Fujian, China Ying Lin Zhenxin Chang Industrial Park (the “Plant”) for the lease of a Hydrogen boiler combustion equipment system (the “Equipment”) to be installed at their Plant. The Unit price for the Equipment is RMB 4,800,000 Yuan (approximately $800,000 US). The term of the Lease is seven (7) years, and renews on an annual basis if not terminated. Once installation and proven energy efficiency are established, Fujian will post the performance bond of RMB 1 million Yuan and rental payments shall commence, and be paid monthly thereafter. Any termination of the Lease within the first six (6) years will entitle the Company to take possession of the entire performance bond. As of December 31, 2013, there has not been any payments made on this lease. The Company has entered into various other agreements that have been disclosed in previous 10K and 10Q filings. These agreements have been put on hold but will be further pursued as adequate funding is generated. 8. Notes Payable On July 30, 2013, the Company signed an Agreement with 2367416 Ontario, Inc., a Canadian company (“236”), whereby 236 agrees to provide financing to the Company in the initial sum of CAN $450,000 and a maximum of CAN $10,000,000 in accordance with the terms of the Agreement. The financing to be provided is to be funded in tranches, and will have terms between three (3) and five (5) years, with each tranche being separately negotiated. As a part of the loan costs, 236 shall be issued restricted common stock equal to the issued and outstanding common shares of the Company at the time of the initial advance, with such shares being subject to a Lock Up/Leak Out Agreement to be negotiated between the parties. These shares are considered an additional cost in obtaining the financing and the value of these shares at the commitment date is recorded as a contra equity and amortized over five years. The initial advance of CAN $450,000 is covered by a Loan Agreement dated June 19, 2013, and was signed on July 30, 2013 (the “Loan Agreement”), which provides that (a) the interest rate shall be 20% per annum; and (b) CAN $90,000 shall be withheld by lender in interest rate reserve account for the payment of the first years interest. The total of CAN $300,000 under the Loan Agreement was received during the three months ended September 30, 2013 and delivered to Energy Technology Services Co., Ltd., (ETS) as the initial payment on the first machine to be delivered under a purchase order agreement. As of December 31, 2013, the Company has recorded $374,636 as a note payable and $285,799 as construction in progress. F-27 During the year ended December 31, 2013, the Company, as part of the above agreement, is required to issue 124,000,000 shares of restricted common stock to 236. These shares are valued at $0.008 which was the share price at commitment date. As of December 31, 2013, the Company has issued 82,666,666 shares to 236 with the remaining 41,333,334 to be issued when the remaining CAN $150,000 is funded and recorded $992,000 in deferred non-cash debt issuance costs which are amortized over five years. The balance of these deferred non-cash debt issuance costs at December 31, 2013 was $908,219. The Company recorded a common stock payable of $330,667 related to the shares not yet issued at December 31, 2013. On August 1, 2013, the Company entered into a note agreement with 2367416 Ontario, Inc., a Canadian company (“236”), whereby 236 agrees to provide financing to the Company in the amount of CAN $25,000 for working capital needs. The agreement provides for interest rate at 20% per annum, with interest payable monthly and principle is due five years from the date of advance. As part of the above agreement, the Company is required to issue 5,000,000 shares of restricted common stock to 236. These shares are valued at $0.02 which was the share price at commitment date. As of December 31, 2013, the Company recorded a note payable in the amount of $23,225 and $100,000 in deferred non-cash debt issuance costs which are amortized over five years. The balance of these deferred non-cash debt issuance costs at December 31, 2013 was $91,671. On August 22, 2013, the Company entered into a note agreement with 2367416 Ontario, Inc., a Canadian company (“236”), whereby 236 agrees to provide financing to the Company in the amount of CAN $50,000 to pay off a convertible note the Company owed. The agreement provides for interest rate at 20% per annum, with interest payable monthly and principle is due five years from the date of advance. As part of the above agreement, the Company is required to issue 13,157,895 shares of restricted common stock to 236. These shares are valued at $0.01 which was the share price at commitment date. As of December 31, 2013, the Company recorded a note payable in the amount of $48,385 and $131,579 in deferred non-cash debt issuance costs which are amortized over five years. The balance of these deferred non-cash debt issuance costs at December 31, 2013 was $122,134. On October 20, 2013, the Company entered into a note agreement with 2367416 Ontario, Inc., a Canadian company (“236”), whereby 236 agrees to provide financing to the Company in the amount of CAN $25,000 for working capital needs. The agreement provides for interest rate at 20% per annum, with interest payable monthly and principle is due five years from the date of advance. As part of the above agreement, the Company is required to issue 5,000,000 shares of restricted common stock to 236. These shares are valued at $0.008 which was the share price at commitment date. As of December 31, 2013, the Company recorded a note payable in the amount of $23,555 and $40,000 in deferred non-cash debt issuance costs which are amortized over five years. The balance of these deferred non-cash debt issuance costs at December 31, 2013 was $38,422. On December 3, 2013, the Company entered into a note agreement with 2367416 Ontario, Inc., a Canadian company (“236”), whereby 236 agrees to provide financing to the Company in the amount of CAN $20,000 for working capital needs. The agreement provides for interest rate at 20% per annum, with interest payable monthly and principle is due five years from the date of advance. As part of the above agreement, the Company is required to issue 4,000,000 shares of restricted common stock to 236. These shares are valued at $0.015 which was the share price at commitment date. As of December 31, 2013, the Company recorded a note payable in the amount of $19,953 and $60,000 in deferred non-cash debt issuance costs which are amortized over five years. The balance of these deferred non-cash debt issuance costs at December 31, 2013 was $59,079. 9. Convertible Notes and Derivative liability In April 2012, the Company issued a convertible promissory note for $42,500. The note pays interest at 8% per annum, and principal and accrued interest was due on the maturity date of January 18, 2013. The conversion option price associated with the note has a 41 percent discount to the market price of the stock. The market price is based on the average of the three lowest trading prices during a ten day period prior to conversion. The note is convertible at any time. As a result of the variable feature associated with the conversion option, pursuant to ASC Topic 815, the Company bifurcated the conversion option, and utilized the black Scholes model to determine the fair value of the conversion option. At the issuance date, the Company recorded a debt discount and derivative liability of $42,500 and $62,225, respectively. The debt discount will be amortized over the life of the note, and the Company recognized approximately $6,800 of interest expense related to amortization during 2013. As of December 31, 2013, the Company has converted $42,500 of debt into 5,538,855 shares of common stock. As of December 31, 2013 the discount related to the note was fully amortized. The derivative liability has been adjusted to fair value each reporting period with unrealized gain (loss) reflected in other income and expense. F-28 In July 2012, the Company issued a convertible promissory note for $42,500. The note pays interest at 8% per annum, and principal and accrued interest was due on the maturity date of January 18, 2013. The conversion option price associated with the note has a 41 percent discount to the market price of the stock. The market price is based on the average of the three lowest trading prices during a ten day period prior to conversion. The note is convertible at any time. As a result of the variable feature associated with the conversion option, pursuant to ASC Topic 815, the Company bifurcated the conversion option, and utilized the black Scholes model to determine the fair value of the conversion option. At the issuance date, the Company recorded a debt discount and derivative liability of $42,500 and $48,384, respectively. As of December 31, 2013, the Company has converted $42,500 of debt into 12,880,124 shares of common stock and $1,300 of accrued interest into 565,217 shares of common stock. As of December 31, 2013 the discount related to the note was fully amortized and the Company recognized $15,650 of interest expense related to amortization in 2013. The derivative liability has been adjusted to fair value each reporting period with unrealized gain (loss) reflected in other income and expense. In October 2012, the Company issued a convertible promissory note for $27,500. The note pays interest at 8% per annum, and principal and accrued interest was due on the maturity date of July 18, 2013. The conversion option price associated with the note has a 41 percent discount to the market price of the stock. The market price is based on the average of the three lowest trading prices during a ten day period prior to conversion. The note is convertible at any time. As a result of the variable feature associated with the conversion option, pursuant to ASC Topic 815, the Company bifurcated the conversion option, and utilized the black Scholes model to determine the fair value of the conversion option. At the issuance date, the Company recorded a debt discount and derivative liability of $27,500 and $28,950, respectively. As of December 31, 2013, the Company has converted $27,500 of debt into 10,200,000 shares of common stock. As of December 31, 2013 the discount related to the note was fully amortized and the Company recognized $19,955 of interest expense related to amortization in 2013. The derivative liability has been adjusted to fair value each reporting period with unrealized gain (loss) reflected in other income and expense. On April 24, 2012 (the “Closing date”), the Company issued a convertible promissory note for $278,000. The lender funded $75,000 to the Company, and the lender at their discretion may fund additional amounts to the Company. The note matures one year from the closing date. If the Company pays the note within 90 days of the closing date, the interest rate is 0%. If the note is not paid within 90 days of the closing date, a one-time interest charge of 5% will be applied to the unpaid principal amount. The conversion option price associated with the note is the lesser of $0.10 or 70% of the lowest trade price in the 25 trading days previous to any conversion. The note is convertible at any time. As a result of the variable feature associated with the conversion option, pursuant to ASC Topic 815, the Company bifurcated the conversion option, and utilized the black Scholes model to determine the fair value of the conversion option. At the issuance date, the Company recorded a debt discount and derivative liability of $75,000 and $100,415, respectively. The debt discount will be amortized over the life of the note, and the Company recognized $44,008 of interest expense related to amortization through 2013. The derivative liability has been adjusted to fair value each reporting period with unrealized gain (loss) reflected in other income and expense. In February 2013, the Company issued a convertible promissory note for $32,500. The note pays interest at 8% per annum, and principal and accrued interest was due in November 2013. The conversion option price associated with the note has a 41 percent discount to the market price of the stock. The market price is based on the average of the three lowest trading prices during a ten day period prior to conversion. The note is convertible at any time. As a result of the variable feature associated with the conversion option, pursuant to ASC Topic 815, the Company bifurcated the conversion option, and utilized the black Scholes model to determine the fair value of the conversion option. At the issuance date, the Company recorded a debt discount and derivative liability of approximately $32,500 and $53,900, respectively. The debt discount was amortized over the life of the note, and the Company recognized $32,500 of interest expense related to amortization during 2013 and approximately $15,000 of interest expenses as a pre-payment penalty. This note was fully repaid as of December 31, 2013. The derivative liability has been adjusted to fair value each reporting period, with unrealized gain (loss) reflected in other income and expense. For the year ended December 31, 2013, the unrealized loss on the above derivatives was $136,643. Liabilities measured at fair value on a recurring basis by level within the fair value hierarchy as of December 31, 2013 and 2012 related to the above derivative liability are as follows: Fair Value Measurements at December 31, 2013 (1) Fair Value Measurements at December 31, 2012(1) Using Level 2 Total Using Level 2 Total Liabilities: Derivative liabilities $ ) $ ) $ ) $ ) Total liabilities $ ) $ ) $ ) $ ) The Company did not have any assets or liabilities measured at fair value using Level 1 or Level 3 of the fair value hierarchy as of December 31, 2013 or 2012. F-29 The Company’s derivative liabilities are classified within Level 2 of the fair value hierarchy. The Company utilizes the Black-Scholes Option Pricing Model to value the derivative liabilities utilizing observable inputs such as the Company’s common stock price, the exercise price of the warrants, and expected volatility, which is based on historical volatility. The Black-Scholes model employs the market approach in determining fair value. Income Taxes Deferred taxes are recorded for all existing temporary differences in the Company’s assets and liabilities for income tax and financial reporting purposes. Due to the valuation allowance for deferred tax assets, as noted below, there was no net deferred tax benefit or expense for the years ended December 31, 2013, 2012 or the period November 27, 2000 (Date of Inception) through December 31, 2013. There is no current or deferred income tax expense or benefit allocated to continuing operations for the years ended December 31, 2013 or 2012 or the period November 27, 2000 (Date of inception) through December 31, 2013. The provision for income taxes is different from that which would be obtained by applying the statutory federal income tax rate to income before income taxes. The items causing this difference are as follows: Tax expense (benefit) at U.S. statutory rate $ ) $ ) State income tax expense (benefit), net of federal benefit ) ) Effect of non-deductible expenses ) Other - Change in valuation allowance $ - $ - The tax effects of temporary differences that give rise to significant portions of the deferred tax assets and deferred tax liabilities at December 31, 2013 and 2012 are as follows: Deferred tax assets (liability), noncurrent: Depreciation $ License agreement Capitalized start up costs Net operating loss Stock compensation Accrued expenses Contribution carryover Debt issuance - Amortization expense and beneficial conversion features - ) Valuation allowance ) ) $ - $ - Change in valuation allowance: Balance, December 31, 2012 $ ) Increase in valuation allowance ) Balance, December 31, 2013 ) F-30 Since management of the Company believes that it is more likely than not that the net deferred tax assets will not provide future benefit, the Company has established a 100 percent valuation allowance on the net deferred tax assets as of December 31, 2013 and 2012. As of December 31, 2013, the Company had federal and state net operating loss carry-forwards totaling approximately $1,801,300 which begin expiring in 2022. We are subject to income tax audits by the Internal Revenue Service and the State of Florida for the years 2009 – 2011. Related Party Transactions During the year ended December 31, 2003, the Company signed a note payable with a related party in the amount of $15,000. The balance at December 31, 2013 and 2012 is $1,901. This note payable was unsecured, non-interest bearing and has no specific repayment terms, however, payment is not expected prior to December 31, 2014. As of December 31, 2013 and 2012, accounts payable included $12,220 for various accounting services, due to the Company’s Chief Accounting Officer who is also a director of the Company. On March 15, 2012, the Board of Directors resolved to issue 500,000 shares of Series A Convertible Preferred shares to Michael Rouse, the Company’s President and CEO, in exchange for $335,285 of unpaid and accrued salary. During the year ended December 31, 2012, the Company’s CEO advanced the Company $1,430 with no specific terms of repayment and no stated interest rate. The Company entered into a Debt Settlement Agreement (the “Agreement”) dated April 27, 2012 with Alpha Engines Corporation (“Alpha”). The Company and Alpha entered into a License Agreement dated December 31, 2001, pursuant to which the Company has accrued royalties and other payables to Alpha in the amount of $1,508,250 as of the date of the Agreement. Pursuant to the terms of the Agreement, Alpha agreed to accept 250,000 shares of the company common stock in full settlement of the above royalties and other payables and further agreed to reduce the annual license royalty payable under the License Agreement from $250,000 per year to $25,000 per year, retroactive to January 1, 2012, with the first payment being due January 1, 2013. On April 27, 2012, the Company recorded the difference between the fair value of the common stock issued to Alpha and the settlement of the accrued royalties and other payables as a capital contribution from Alpha to the Company, which is included in additional paid-in capital at December 31, 2012. The above terms and amounts are not necessarily indicative of the terms and amounts that would have been incurred had comparable transactions been entered into with independent parties. Series A Convertible Preferred Stock On March 16, 2012, the Company created the Series A Convertible Preferred Stock (“Series A”). The Series A has the following features: ● Par value is $.001. ● 1,000,000 shares authorized. ● Voting rights on each matter submitted to common shareholders; 306 votes per each share of preferred stock held. ● Convertible after 6 months from the above date on a ratio of one-to-one into common shares at the option of the preferred share holder. During the year ended December 31, 2012, the Company issued 500,000 shares of Series A Convertible Preferred Stock to the Company’s CEO in exchange for accrued payroll of $335,285. Subsequent Events Subsequent to the year ended December 31, 2013, the Company issued 1,479,000 shares of common stock for the conversion of a note payable and related accrued interest of $10,353 through February 4, 2014. Subsequent to the year ended December 31, 2013, the Company issued 7,155,352 shares of common stock for cash of $55,849 to investors. F-31 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A(T). CONTROLS AND PROCEDURES Disclosure Controls and Procedures The Company’s Chief Executive Officer and Chief Financial Officer has evaluated the effectiveness of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of the fiscal period ending December 31, 2013 covered by this Annual Report on Form 10-K. Based upon such evaluation, the Chief Executive Officer and acting Chief Financial Officer has concluded that, as of the end of such period, the Company’s disclosure controls and procedures were not effective as required under Rules 13a – 15(e) and 15d – 15(e) under the Exchange Act. This conclusion by the Company’s Chief Executive Officer and Chief Financial Officer does not relate to reporting periods after December 31, 2013. Management’s Report on Internal Control over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rue 13a-15(f) and 15d – 15(f) of the Exchange Act) of the Company. Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America. The Company’s internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States of America, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. Because of inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies and procedures may deteriorate. Management, under the supervision of the Company’s Chief Executive Officer and Chief Financial Officer, conducted an evaluation of the effectiveness of internal control over financial reporting based on the framework in Internal control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, management concluded that the Company’s internal control over financial reporting was not effective as of December 31, 2013 under the criteria set forth in the Internal Control – Integrated Framework. A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of the Company’s annual or interim financial statements will not be prevented or detected on a timely basis. Management has determined that material weaknesses exist due to a lack of formalized controls and procedures as well as a lack of segregation of duties, as well as the absence of an independent audit committee chair, resulting from the Company’s limited resources. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting that occurred during the fourth fiscal quarter ended December 31, 2013 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B. OTHER INFORMATION None 18 Part III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Set forth below is certain information concerning the directors and executive officers of the Company. Name Age Position Michael Rouse 57 President, Chief Executive Officer and Chairman of the Board (Principal Executive Officer And Principal Financial Officer) Phyllis J. Rouse 55 Vice President, Secretary, Treasurer and Director Rebecca McDonald 47 Chief Accounting Officer John R. Dickinson 47 Audit Committee Member Biographies Michael Rouse is the founder of the Company and currently serves as its Chairman and Chief Executive Officer. Mr. Rouse is Vice President of Cox-Rouse Construction & Development Corporation, a commercial real estate developer located in Deland, Florida. Mr. Rouse is a commercial building contractor and developer, and licensed commercial aircraft pilot. Mr. Rouse was President of M&D Aircraft Leasing and Skydive Palatka, a successful parachute center, from October 1995 to June 2002, until he sold Skydive Palatka. He received his schooling in Management Training at United States Steel Corporation in 1975; Computer Programming at Daytona Beach Community College in 1993; and Science, Art and Drafting at Valpraiso Industrial Arts School in 1973. He is a former Production Manager for United States Steel, and General Manager of Freefall Express, Inc., an airplane leasing company, from 1989 to 1990. Phyllis J. Rouse serves as the Company’s Vice President, Secretary, Treasurer and as a Director. From 1997 to present, Mrs. Rouse is a public school administrator at Yulee Elementary School in Yulee, Florida. She has extensive administrative experience and training in accountability for all budgets, curriculum, student performance, personnel, facilities, discipline, while supervising over 70 personnel and 650 students on a daily basis. Mrs. Rouse is the sister-in-law of Michael Rouse. Rebecca A. McDonald, is a Certified Public Accountant with over 18 years experience in accounting, information systems and taxation. She has been the owner and Vice President of the Certified Public Accounting firm of Dickinson & McDonald since January 2005. A CPA firm servicing central Florida, Dickinson & McDonald provides personal and confidential services including bookkeeping, financial statement preparation, corporate, individual, estate and trust tax preparation. From July 1996 to January 2005 she was a Senior Accountant with Cohen, Smith & Company, P.A. Ms. McDonald is a graduate of the University of Central Florida with a Bachelor of Science in Business Administration with a major in Accounting. She is a member of the Florida Institute of Certified Public Accountants. John R. Dickinson, CPA serves as an independent member of the Company’s Audit Committee. Mr. Dickinson has spent over nineteen years in public accounting, including four years with the seventh largest CPA firm in the United States. During his career, he has gained extensive knowledge in individual and corporate taxation, financial reporting, and accounting information systems. His diverse background includes the performance of financial statement audits; litigation support services; mergers and acquisitions; business valuations; general business consulting; and tax compliance. After noticing a need for quality CPA firms in the Central Florida marketplace, Mr. Dickinson started a full service CPA firm in 2003. The firm has experienced significant growth since inception and is currently servicing a wide range of industries including construction, distribution, medical, insurance, individuals, litigation, manufacturing, technology, transportation, and non-profits. He is a Certified Public Accountant, and is a member of the Florida Institute of Certified Public Accountants. He is also very active in his community including the finance committee chairman of the DeLand First Presbyterian Church, treasurer of the Neighborhood Center, and sat on the board of directors for Hugh Ash Manor. In addition, he is a YMCA basketball coach, and member of the DeLand Quarterback Club. Mr. Dickinson is a Cum Laud graduate of Geneva College with a Bachelor of Science degree in Business Administration and Accounting. Mr. Dickinson also attended Stetson University to obtain additional credit hours to meet Florida CPA licensing requirements. 19 AUDIT COMMITTEE The Audit Committee consists of Michael Rouse, John R. Dickinson, CPA and Rebecca McDonald, Chief Accounting Officer. The Audit Committee selects the independent auditors; reviews the results and scope of the audit and other services provided by the Company’s independent auditors and reviews and evaluate the Company’s internal control functions. The board of directors has determined that John Dickinson is the audit committee “financial expert”; as such term is defined under federal securities law, and is independent. Mr. Dickinson is an expert by virtue of: (i) education and experience as a principal financial officer, principal accounting officer, controller, public accountant or auditor or experience in one or more positions that involve the performance of similar functions; (ii) experience actively supervising a principal financial officer, principal accounting officer, controller, public accountant, auditor or person performing similar functions; (iii) experience overseeing or assessing the performance of companies or public accountants with respect to the preparation, auditing or evaluation of financial statements; and (iv) other relevant experience. CODE OF ETHICS We have adopted a code of ethics meeting the requirements of Section 406 of the Sarbanes-Oxley Act of 2002. We believe our code of ethics is reasonably designed to deter wrong doing and promote honest and ethical conduct; provide full, fair, accurate, timely and understandable disclosure in public reports; comply with applicable laws; ensure prompt internal reporting of violations; and provide accountability for adherence to the provisions of the code of ethics. ITEM 11. EXECUTIVE COMPENSATION The following table sets forth information concerning the aggregate compensation paid or to be paid by the Company to its executive officers. SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary ($) Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation All Other Compensation Total Michael Rouse, President, $ 0 $ 0 0 0 0 0 $ CEO, Chairman of the Board (1) $ 0 0 0 0 0 $ Phyllis J. Rouse Vice President, $ 0 $ 0 0 0 0 0 $ Secretary, Treasurer and Director (2) $ 0 $ 0 0 0 0 0 $ For the year ended December 31, 2013 and 2012, per Mr. Rouses’ employment agreement, his annual salary was $52,000. For the year ended December 31, 2013 and 2012, per Ms. Rouses’ employment agreement, her annual salary was $52,000. 20 OUTSTANDING EQUITY AWARDS AT DECEMBER 31, 2013 Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expiration Date Number of Shares of Stock That Have Not Vested (#) Market Value of Shares of Stock That Have Not Vested Equity Incentive Plan Awards: Number of Unearned Shares or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares or Other Rights That Have Note Vested Michael Rouse, President, CEO, Chairman of the Board 0* $ 10/1/2016 0* 0* 0* 0* Phyllis Rouse, Vice President, Secretary, Treasurer and Director 0* $ 0.05 - $0.25 7/9/2014 - 12/31/2017 0* 0* 0* 0* * All options and stock awards are fully vested and earned at the date of grant. DIRECTOR COMPENSATION Directors receive no compensation for serving on the Board. The following table summarizes compensation paid to all of our non-employee directors: Name Fees Earned or Paid in Cash Stock Awards Option Awards Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings All Other Compensation Total not applicable 21 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted- average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders 0 $ 0 Equity compensation plans not approved by security holders $ The Company’s 2008 Incentive Compensation Plan (the “2008 Plan”) authorizes up to 5,000,000 shares of common stock to any person employed by the Company either as an employee, officer, director or independent consultant or other person employed by the Company, provided that no person can be granted shares under the 2008 Plan for services related to capital raising or promotional activities. There are no restrictions on resale upon the purchases of the stock from the employees or the consultants, unless contained in the written award approved by the Board of Directors. During the year ended December 31, 2011, the Company adopted the 2011 Incentive Compensation Plan (the “2011 Plan”) which superseded the 2008 Plan. As a result, there are no future options to be issued from the Company’s 2008 Plan. The Company’s 2011 Plan authorizes up to 5,000,000 shares of common stock to any person employed by the Company either as an employee, officer, director or independent consultant or other person employed by the Company, provided that no person can be granted shares under the 2011 Plan for services related to raising capital or promotional activities. There are no restrictions on resale upon the purchases of the stock from the employees or the consultants, unless contained in the written award approved by the Board of Directors. The following table sets forth certain information as of December 31, 2013, with respect to the beneficial ownership of our common stock by each beneficial owner of more than 5% of the outstanding shares of common stock of the Company, each director, each executive officer named in the “Summary Compensation Table” and all executive officers and directors of the Company as a group, and sets forth the number of shares of common stock owned by each such person and group. Unless otherwise indicated, the owners have sole voting and investment power with respect to their respective shares. Name of Beneficial Owner Number of Shares Beneficially Owned Percentage of Outstanding Common Stock Owned Michael Rouse % Alpha Engines Corporation (1) % Phyllis J. Rouse (2) % 2367416 Ontario, Inc. % All directors and executive officers as a group (4 persons) % 1. Robert L. and Barbara J. Scragg are majority shareholders of Alpha, the Licensor of our company. Alpha Engines has granted Michael Rouse a proxy to vote all of its beneficially owned shares of the Company’s common stock. 2. Phyllis J. Rouse is the sister-in-law of Michael Rouse. 22 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE None ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES Audit Fees During 2013 we were billed by our accountants, Warren Averett LLC approximately $89,000 for audit and review fees associated with our 10-K and 10-Q filings. During 2012 we were billed by our accountants, Warren Averett LLC approximately $72,600 for audit and review fees associated with our 10-K and 10-Q filings. Tax Fees During 2013 we were billed by our accountants, Warren Averett LLC $0 for tax work. During 2012 we were billed by our accountants, Warren Averett LLC $0 for tax work. All Other Fees During 2013 we were billed by our accountants, Warren Averett LLC$0for other work. During 2012 we were billed by our accountants, Warren Averett LLC $0 for other work. Board of Directors Pre-Approval Process, Policies and Procedures Our principal auditors have performed their audit procedures in accordance with pre-approved policies and procedures established by our Board of Directors. Our principal auditors have informed our Board of Directors of the scope and nature of each service provided. With respect to the provisions of services other than audit, review, or attest services, our principal accountants brought such services to the attention of our Board of Directors prior to commencing such services. 23 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES Regulation Number Exhibit Rule 13a-14(a) Certification Rule 13a-14(a) Certification Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB** XBRL Taxonomy Extension Label Linkbase Document 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 24 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TURBINE TRUCK ENGINES, INC. Dated: April 15, 2014 By: /s/ Michael Rouse Chief Executive Officer, Chief Financial Officer and Chairman of the Board (Principal Executive Officer and Principal Financial Officer) Dated: April 15, 2014 By: /s/ Rebecca A. McDonald Principal Accounting Officer 25
